 In the Matter of OwENs-ILLINoIs GLASS COMPANYandFEDERATIONOF FLAT GLASS WORKERS OF AMERICACase No. C-630.-Deoided July 5, 1910Jurisdiction:glass manufacturing industryUnfair Labor PracticesIn GeneralRespondent held responsible for anti-union remarks of supervisory em-ployee where said supervisory employee prefaced an anti-union addressto employees under his direction with the statement that he was speakingon his own responsibility and not for the respondent.Inteiferencc, Restraint, and Coercion:espionage and surveillance; attempts tobribe employee to act as informer; anti-union statements; interrogationconcerning union activities; threats of discrimination as to tenure of em-ployment ; advance announcement of refusal to grant recognition to union ;threatened cessation and removal of operations.Discrinnnateon:discharges, lay-offs, and transfers to temporary work-becauseof union membership and activities ; charges of discrimination concerningcertain employees dismissedRemedial Orders:reinstatement and back pay awardedMr. Robert H. Kleeb,for the Board.Williams, Eversnuan d Morgan,byHenry A. Middleton,of To-ledo, Ohio, for the respondent.Mr. TV. T. LewisandMr. Harry B. Holmes,of Columbus, Ohio,for the Union..Mr. Ivar Peterson,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon an amended charge filed May 22, 1939, by Federation ofFlat Glass Workers of America, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by CharlesT.Douds, Regional Director for the Sixth Region (Pittsburgh,Pennsylvania), issued its amended complaint dated May 27, 1939,against Owens-Illinois Glass Company, herein called the respondent,alleging that the respondent had engaged in and was engaging in25NLRB.,No 17.92 OWENS-ILLINOIS GLASS COMPANY93unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7), of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.'Copies ofthe amended complaint, accompanied by notice of hearing, were dulyserved on the respondent and the Union.With respect to the unfair labor practices, the amended complaint,as amended at the hearing,2 alleged in substance that the respondent,at its Fairmont, West Viry`inia, plant: (1) laid off and refused toreemploy 26 named employees, including Anthony Laratta, on orabout certain specified dates in July, September, and October, 1937,because of union membership and activity; recalled Anthony Larattaon or about September 20, 1937, to work in another department,:uicl laid him off on or about November 20, 1937, because of hismembership and activity in the Union and because he refused toreport to supervisory officials of the respondent concerning the activi-ties of fellow employees in behalf of the Union; discharged, andthereafter refused to reemploy, James Shaffer on July 14, 1937,Harry E. Stuttler on August 4, 1937, and P. L. Taylor on September21, 1937, because of their membership and activity in the Union;demoted Francis Af. Daugherty on or about October 25, 1937, andthereafter refused to reinstate him to his former position, lai^ offthe said Daugherty on or about June 6, 1938, for a period of about7 days, and laid him off on or about September 15, 1938, and there-after refused to reemploy him, because of his union membershipand activity; and (2) by the foregoing acts; by permitting, author-izing, instigating, and acquiescing in, at its Fairmont plant andelsewhere, the following acts: (a) demonstration to employees by"various and sundry methods" of its hostility to the Committee forIndustrial Organization 3 and/or the Union, (b) demonstration toemployees by "various and sundry methods" of its hostility to theirconcerted activity in the Committee for Industrial Organizationand/or the Union, (c) statements tending to discourage union activ-ity and membership, (d) coercing and intimidating persons solicitingunion memberships to cease such activity, and threatening to 'closethe Fairmont plant if a substantial number of employees at that1On February 7, 1939, the Board ordered that the record theretofore made in this cause,with the exception of the charge and amended charge, the pleadings and the motions directedto the pleadings, be set aside and that a new hearing be held.The original complaint hadbeen issued February 5, 1938, and the former hearing was held between February 17 andMarch 5, 1938.Owens-IllinoisGlassConipanpandFederation of Flat Glass Workers ofAmerica,11 N. L. R. B. 38.9The amended complaint was amended at the opening of the heating to allege that LocalNo. 55 of the Union and that Congress of Industrial Organizations, herein called the C. I. 0,are labor organizations ; to allege that the date of discharge of James Shaffer was July 14,1937, rather than July 12, 1937 ; and to allege that Roger Anselene was laid off on July 14,1937, rather than July 13, 1:937tNow Congress of Industrial Organizations 94DECISIONSOF NATIONALLABOR RELATIONS BOARDplant became affiliated with the Union, and (e) spying on unionmeetings and employees' union activity; and by other acts, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On June 5, 1939, the respondent filed its answer, admitting the alle-gations concerning the nature and interstate character of its business,denying all material allegations that it had or was engaged in unfairlabor practices, and praying that the amended complaint be dismissed.In its answer, and in a separate motion filed therewith, the respondentrequested and moved that the amended complaint be made definite withrespect to subparagraphs (a) and (b) of paragraph 4 by stating spe-cifically the facts relied upon as "various and sundry methods" or, inthe alternative, that said subparagraphs be stricken.Pursuant to the notice, a hearing was held at Fairmont, West Vir-ginia, from June 12 to August 4, 1939, before William R. Ringer, theTrial Examiner duly designated by the Board.The respondent andthe Board were represented by counsel.All parties participated inthe hearing and were afforded full opportunity to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the opening of the hearing the respondent renewed its motionthat the amended complaint be made definite, which motion had notbeen ruled upon by the Regional Director.The Trial Examiner de-ferred ruling thereon, suggesting that counsel for the Board furnishcounsel for the respondent with a memorandum of particulars clarify-ing the phrase "various and sundry methods" appearing in subpara-graphs (a) and (b) of paragraph 4 of the amended complaint.OnJune 15, the fourth day of the hearing, counsel for the Board sub-mitted a memorandums designed to particularize the facts described as"various and sundry."Thereupon the Trial Examiner overruled themotion.The respondent contends that the particulars ,furnished bycounsel for'the Board in fact are similar to other allegations of theamended complaint, and that therefore subparagraphs (a) and (b) ofparagraph 4 should have been stricken as redundant.The respondentfurther claims prejudice in that,the Trial Examiner, in overrulingthe motion, relied upon the statement by counsel for the Board that theincidents would be the same as in the former hearing, whereas in factnew matter was gone into contrary to such representation.We do notbelieve that the respondent was prejudiced by these circumstances.Assuming that subparagraphs (a) and (b) of paragraph 4 of theamended complaint, as amplified by the memorandum of particulars,are repetitious and redundant, then they add nothing and constitutemere surplusage.With respect to the second point, the Trial Exam-iner stated that, if new matter were brought in, a reasonable timewould be allowed the respondent to prepare and present its defense OWENS-ILLINOIS GLASS COMPANY95to such new matter.No request for such extension of time was madeby the respondent.The ruling of the Trial Examiner is herebyaffirmed.The respondent filed, at the opening of the hearing, an applicationforsubpoena daces tee umcalling for the production by the Union ofallmembership application cards signed by complainants and by otheremployees between May 1 and October 27, 1937, all records of unionaction upon said applications, and all records containing any referenceto or action upon the complaints filed with the Board by any of thecomplainants.The Trial Examiner took the application under con-sideration.At the opening of the hearing on June 16 the TrialExaminer denied the application on the ground that thematerial requestedwas immaterial at that stage of the pro-ceedings, but stated that the application could be renewed atany time.On June 19 the application was renewed. Counsel fortheBoard then agreed to make available to the respondent themembership application cards of complainants and of those employeesnamed by complainants as having been induced by them to sign mem-bership applications.Thereafter the respondent's counsel was per-mitted to examine all application cards bearing a date prior to January1, 1938, and the 1937 application cards were introduced in evidence bycounsel for the Board.At the close of the Board's case, cross-examina-tion of the secretary of Local No. 55 developed that the union recordsdid not contain the other information sought by the application forsubpoena.The respondent contends that, since all the information requestedin the application for subpoena was ultimately ruled competent, theapplication should have been granted and the information furnishedat the opening of the hearing, and that the respondent was therebyprejudiced in its cross-examination of many of the complainants andin the preparation of its defense.We are of the opinion that therespondent's contention is without merit.The application 'cards ofcomplainants were supplied on June 19, the beginning of the secondweek of the hearing, and the cards of employees named by com-plainants as having been signed up by them were furnished on andafter June 21.Moreover, all 1937 application cards were thereaftermade available to the respondent.Complainants who testified priorto June 19 could have been recalled for cross-examination; as to com-plainants who testified subsequently, the respondent had ample oppor-tunity to cross-examine them with respect to their membership ap-plication cards and the cards of employees claimed to have been signedup by them.We are of the opinion that the information sought re-lating to union action on applications for membership and complaintsfiled by complainants was irrelevant to the issues.Assuming it -vas 96DECISIONSOF NATIONALLABOR RELATIONS BOARDrelevant, no prejudice resulted from the fact that the respondent wasapprised of the non-existence of the information at the close of theBoard's case rather than at the beginning of the hearing .4The rulingof the Trial Examiner is hereby affirmed.At the close of the Board's case, the respondent moved to dismissthe amended complaint and specific allegations thereof on the groundof insufficiency of the evidence.The motion was denied.At theconclusion of the hearing counsel for the Board and counsel for therespondent separately moved to conform the pleadings to the proof.These motions were granted by the Trial Examiner.During thecourse of the hearing, the Trial Examiner made rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby Affirmed.On September 19, 1939, the respondent submitted a brief in supportof its contentions to -the Trial Examiner.On December 22, 1939, the Trial Examiner filed his IntermediateReport, dated December 18, 1939, copies of which were duly servedupon the respondent and the Union.He found that the respondenthad engaged in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct.He recommended that the respondent cease and desist from itsunfair labor practices, reinstate 7 employees 15 with back pay, makewhole 11 other employees 6 who had been discriminatorily dischargedor laid off but had since been reinstated, and post appropriate noticesin its plant.He further recommended that'the amended complaint bedismissed as to 12 persons' allegedly discriminated against.On February 12, 1940, the respondent filed exceptions to the Inter-mediate Report.On February 10, 1940, the Union filed exceptions tothe Trial Examiner's findings and recommendations of dismissal ofthe allegations respecting 7 of the 12 persons whom the Trial Examinerfound had not been discriminated against.On February 26, 1940, theUnion filed a brief in support of its exceptions. Pursuant to notice, ahearing was held before the Board in Washington, D. C., on May 14,1940, for the purpose of oral argument. The respondent and the Union'It appears that counsel agreed,on June 21, to work out the matter concerning theinformation sought from union records.On July 6, the first clay of healing alter June 23,counsel for the Board stated that he believed he was supplying the respondent"in sub-stance the information which was requested,"and counsel for the respondent stated, "Ihave nothing to suggest at this time "5Roger Anselene, Lena Anselene,Edith Gallion,Nick Balseto,William Booth, LucretiaGwynn, and Francis M. Daugherty6 James Shaffer, Floyd Kerns, Rufus Neel, Louis Ribel Flossie Stemple, June Tennant,Roy Davis, L W. Henderson, L G. Lewis, Joseph Schnell, and Anthony Laratta.'Joseph Church,Frank Church Eileen Brown.Pauline Conrad.Anna Sheets,Nellie VanGilder,Edward Martin,Wilbur Deskins,Sam Potesta,William Linn,Harry E Stuttlcr,and P L. Taylor. OWENS-ILLINOISGLASS COMPANY97were represented by counsel, and participated in the argument.TheBoard has considered the exceptions to the Intermediate Report and,in so far as they are inconsistent with the findings, conclusions, andorder set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent,an Ohio corporation with its general offices in To-ledo,Ohio, was incorporated in 1907 as The Owens Bottle MaclaineCorporation.Its name was changed in 1919 to The Ovens Bottle Com-pany and in 1929 to Owens-Illinois Glass Company, the present name.The respondent has six wholly owned subsidiaries,as follows:MadisonWarehouse Company, a Massachusetts corporation engaged in ware-housing and selling glass containers and other related products;Owens-Illinois Glass Company of Oklahoma, an Oklahoma corpora-tion not operatnig'at the time of the hearing;Owens-Illinois PacificCoast Company,a Delaware corporation engaged in the manufactureand sale of glass containers on the Pacific Coast, with plants at LosAngeles and Oakland,California;Owens-Illinois Distributors, Inc.,an Ohio corporation engaged in warehousing and selling certain typesof bottles,caps,and closures;Libbey Glass Company, an Ohio corpora-tion engaged in manufacturing thin blown tumblers and stemware atits plant in Toledo, Ohio; and Owens-Illinois Can Company, a Dela-ware corporation with plants at McKees Rocks, Pennsylvania,Balti-more, Maryland,and Clearing,Illinois,engaged in the manufactureand sale of metal containersand othermetal products.The respondenthas plants at Huntington,,and Charleston,West Virginia;Alton,ChicagoHeights, and Streator,Illinois; Clarion, Pennsylvania;Bridgeton, New JerseY;Columbus, Ohio; andGas City, Terre Haute,and Muncie,Indiana.The respondentand itswholly owned subsidiaries manufacture andsell bottles,jars, di inking glasses, glass containers,wood and corru-gated fiber boxes and reshipping cases, cartons,bottle caps, glass blocksand insulators, and metal containers.The plant at Fairmont, WestVirginia whichis here involved,manufactures glass containers, prin-cipally beverage bottles,such as ginger ale, beer, and soda bottles. Inaddition to beverage bottles,food containers,such as salt and peppershakers,pantry jars,and containers for catsup, mustard, mayonnaise,,and the like,are manufactured at the Fairmont plant.The principal raw materialsusedin the manufacture of glass con-tainers at the Fairmont plant are sand,soda ash,and raw dolomite. In'1938 the raw materialsthus usedexceeded 100,000,000 poundsand cost 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore than $300,000.Approximately 40 per cent in weight and 75 percent in cost of such raw materials were obtainedfromStates other thanthe State of West Virginia.All fuel used at the Fairmont plant in1938, costingmore than $150,000, was produced in West Virginia.sThe total sale price of glass containers manufactured at the Fairmontplant exceeded $500,000 in 1938.Of this amount, more than 80 percent was shipped to points in States other than the State of West Vir-ginia.As of June 30, 1939, the respondent employed 1142 employeesat itsFairmont plant.II.THE ORuANIZATION INVOLVLDFederation of Flat Glass Workers of America is a labor organizationaffiliated with the Congress of IndustrialOrganizations,admitting tomembership persons employed in the glass industry. Local No. 55 oftheUnion admits' to membership employees of the respondent em-ployed at its Fairmont plant.III.THE UNFAIR LABOR PRACTICESA. Background of the unfair labor pi aeticesExcept for two groups of employees, the respondent's Fairmontplant was unorganized prior to the summer of 1937.Operators of thebottle machines are within the jurisdiction of the Glass Bottle Blow-ersAssociation, an affiliate of the American Federation of Labor;and employees in the central mold shop and the mold repair depart=ment have been organized for many years by the American FlintGlassWorkers' Union, also affiliated with the American Federationof Labor.On July 6, 1937, an organization it meeting of employees of the re-spondent was held in Fairmont. Temporary officers of a local to beaffiliated with the C. I. O. Were elected.On July 31 a charter wasissued to Local No. 55 by the Union " Immediately after the organi-zational meeting, the Union began an active membership campaignamong employees of the respondent.Weekly meetings were held, andapplication cards were distributed and memberships solicited at theplant as well as at employees"homes.By October 1937 nearly 400 ofthe respondent's employees had signed union application cards.'The respondentowns a natural gas field in the Fairmont, West Vu guua, dist, ict, whichsuppliesfuel to the Fairmont plant. It also owns, jointly with Libbey-Owens-Ford GlassCompany gas properties in West Virginia, supplying fuel to the Charleston, West Virginia,plants of both companies.°The Unionwas then technically affiliated with the American Fedeiation of LaborTheC. I. 0 issueda charterto the Union on August 15 1937The American F'edetation ofLabor officially revoked the Union's charter on February 4, 1938The Union. since usaffiliationwith the C. I 0 , hasreplaced the charter originallyissued to Local No 55 so asto show thatLocal No 55is affiliatedwith the C 1 0 OWENS-ILLINOIS CLASS COMPANY99The respondent's business at the Fairmont plant is subject to sea-sonal fluctuations.Normally there is an increase in employment inthe early spring, followed by a reduction in the summer and fall.Between 1930 and the summer of 1937, business at the Fairmont plantincreased in general, and the number of persons employed reached ahigh of 1537 in March 1937.In September 1937 the glass-container industry suffered a seriousdepression.The record shows that the FairmontJplant, as well asother of the respondent's plants, was affected by the decline in busi-ness.At the Fairmont plant, production vent from a 6-furnacebasis in the summer of 1937. to 5 in September, and to 4 in October;in July 1938 only 3 furnaces were operating, and in September of thatyear only two.From November 1938 until the time of the hearing,4 furnaces operated most of the time.Employment figures likewisereflect the decline in business.As of March 1937, 1537 persons wereemployed; in September the number was 1461; during the month ofOctober nearly 300 employees were laid off; and except for smallincreases in the spring of 1938, employment continued to decrease untila low of 737 was reached in September 1938. Thereafter, employ-ment increased' gra dually to 1142 in June 1939.The respondent follows no seniority policy, in the strict sense ofthe term, in selecting employees for lay-off, discharge, or rehire.Thecriteria in effecting reductions and in rehiring are efficiency and ver-satility; length of service is an element regarded as ordinarily indi-cating efficiency, and is given some consideration, along with manyother factors.B. Inter°fcre'nce, estrainzt, and coercionAs noted above,the Union held its first open organizational meet-ing on July 6, 1937.The meeting and the names of the respondent'semployeeswho were elected to temporaryofficeswere publicized in aFairmont newspapet the following day.Shortly thereafter,varioussupervisory employees of the respondent began talking to employeesindividually and collectively about the Union and organizing activ-ities,advising them not to join, that unions were undesirable, andthat-the respondent would never recognizethe Union, andby theseand other means sought to discourage membership in the Union.WalterBrand,superintendent of the packing department, wasparticularly active in his opposition to the Union.A few days afterthe July 6 meeting, Brand approached.Harry Stuttler,an employee,and spoke to him about the Union.Brand asked if Stuttler hadattended the meeting and had signed an application card. Stuttlerreplied in the affirmative to both questions.Thereupon Brand stated,"Why do you wish to tie yourself up with bunch of Dagoes and 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDReds . . . when your company will do as much and more than themunions.They mean to take your money." As Brand left Stuttlerhe warned, "Well, don't do anything you may be sorry of later on."The Sunday following the July 6 meeting Brand called JosephSchnell, an employee, into his office, showed him pictures of strikes,told of people being killed in strikes conducted by C. I. O. unions.stated that strikes forced people to go on relief and to subsist on"baked beans and sow belly," and asked if Schnell would like to bein that situation.Brand said there was no need for an outside organ-ization in the plant, and averred that the respondent was doing allit could to help the employees.At the conclusion of the interviewBrand said Schnell was free to join or not to join the Union, butadvised him not to do anything for which he would be sorry later on.On July 13, the day after a union meeting, Brand inquired how_Schnell had enjoyed the meeting.Scluiiell replied that the meetinghad been well attended and that he had enjoyed it. Brand thenalluded to a statement which had been reported in the press as havingbeen made by one Frank Miley, an official of the United Mine Work-ers who had addressed the sleeting, to the effect that the girls employedin the respondent's plant were underfed.Brand told Schnell thathe must believe such statements or he would not attend unionmeetings.About August 5 Brand had Lena Anselene, an employee in his de-partment who was then serving as a member of the Union's policy andorganizing committees, stay after a departmental meeting.AccordingtoAnselene, Brand said that he understood she had been elected to aunion committee,1o criticized her for soliciting during working hours,and said that thenceforth she was on probation and would be "out of ajob sooner or later." it Several employees were present on this occa-sion.Dorothy Vincent, one of those present, testified, as a witness forthe respondent, that Brand asked all of them not to talk while work-ing,'that he told Anselene that he had heai d she was soliciting at thelehrs,l2 and cautioned her not to do that.Vincent did not rememberanything else that was said by Brand on this occasion.We find thatBrand spoke to Anselene as testified by her.About August 20, the day after Nick Balseto, an employee in thepacking department, had been elected financial secretary of the Union,Brand told Balseto, with reference to his union activities and election10The preceding day Anselene's for-manWallace Snlou,e had 1nqun ed why she had notsought his advice before being elected to the policy committee.11 Shortly after this incident. Anselene and others in the packing depaitulent were tians-ferred and thereafter laid off for discriminatory reasons, which ale discussed in SectionIII C,infra12The lehrs are the annealing ovens into which the bottles pass after being formed bythe bottle machines.The lehrs are about 75 to 100 feet longAs the bottles pass throughslowly on a conveyor, they are first subjected to very high temperature, and then cooled toroom temperature before emerging from the lehr to be inspected and packed OWENS-ILLINOIS GLASS COMPANY101to office, that he, Balseto, would be sorry.Brand showed him picturesand articles about strikes, and said that people involved in the coal-mine strikes were starving.He recalled that Balseto's house was notpaid for and remarked in that connection, "If you lose your job, youlose your house."The testimony relating to the activities of Brand as set out abovewas not denied.Brand did not testify.We find that he made thestatements attributed to him.The respondent contends that the state-ments, if made, are not binding upon it.We find no merit in thiscontention.Brand is a superintendent iu authority over these em-ployees.We find that the respondent is responsible for the abovestatements of Brand, and that thereby the respondent interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Brand's activities were not confined to talking to employees.AboutJuly 19 Branch discussed the organizing activities with his shift fore-men, Wallace Smouse, Charles Parsons, William Page, and RaymondWolfe.He told them not to "go too fast at first," but to check on unionmembers and report to him all the information they could get; thatthere was some "cleaning up" to be done and they all knew what to do.In July Brand called Smouse into his office to check Smouse's shift forunion members. They went over a list of names of employees; Smouseindicated whether they were members, not members, or doubtful.When the check Was completed, Brand exclaimed, "Jesus Christ, 23members."Brand kept a record of employees who were members ofthe Union and on several occasions, after union meetings, told Smousethe names of employees who had attended. Brand instructed Smousewhenever lie saw two employees talking to go between them, findout what they were saying, and report to him.At Brand's direction,so Snroilse testified, Paul Merrifield, who was a boss packer 13 in 1937,attended union meetings for the purpose of learning the names ofemployees who were present and reporting them to Brand. Amer Hall,a boss packer in 1937, testified that he was instructed by Brand to find.out all he could about the Union from Gladys Wilson, the recordingsecretary.Hall approached Wilson with the foregoing objective inmind but Wilson told him to go to union meetings if he wished to getinformation about the Union.Hall so reported to Brand. In AugustBrand discussed with Hall the union activities of Rex Henderson andHoward Glasscock, employees in the packing department, and advisedHall to watch them because they were "hotter than hell for theC. I. 0."13A boss packer was subordinate to the foreman and was in charge of 6 of the 12 lehrsSmouse testified that a boss packer had authority to discipline employees,and that whenhe was foreman he had delegated the power of discharge to the boss packers on his shiftBoss packers were paid 75 cents an hour,whereas the male lehr attendants received 66centsWe find that boss packers were supervisory employees283036-42-vol. 25-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe testimony of Sinouse and Hall, in the particulars set out above,was not contradicted.Brand; Merrifield, laid the shift foremen, Page,Parsons, and Wolfe, did not testify.The respondent contends, how-ever, that Smouse's testimony is not entitled to credence. Smouse hadbeen a shift foreman in the packing department from 1917 to June1938.At the first hearing herein Smouse testified as a witness forthe respondent.Thereafter he was demoted to the position of in-spector on a single Lehr, a job which he held at the time of the secondhearing when he testified as a witness for the Board. Smouse declaredthat lie had testified falsely in some respects at the former hearing, butinsisted that at the second hearing he was telling the truth.Most ofhis testimony relates to statements and conduct of SuperintendentBrand.A number of exhibits supporting Smouse's testimony bear thesignature or initials of Brand.No attempt was made to impeach theauthenticity of these exhibits.As stated above, Brand and Smouse'sco-foremen did not testify.' 1Much of Smouse's testimony is corrob-orated by other witnesses.The Trial Examiner, who heard the wit-nesses and observed their demeanor, stated that the testimony of a'14witness who admits that he falsely testified at a former hearing . . .should be carefully examined and analyzed," but concluded that"Smouse's testimony is substantially true."We agree with the TrialExaminer and credit the testimony of Smouse.We find that the respondent, by the above-described acts of Brand,Smouse, and other supervisory employees in the packing departmentin checking on the union membersiop land activity of its employees,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Ray Burchett, superintendent of the shipping and storing depart-ment, also sought to dissuade the employees from engaging in unionactivities.About July 8 Burchett spoke at a shift meeting in hisdepartment.He said that he did not know how many had signedunion cards but supposed that most of them had done so; he minimizedthe advantages of collective action through a union by asking whatthe Union could give the employees that the respondent could not,'by saying that all the Union wanted was clues, and by assuring themthat if they desired more money they need not go to the Union to get it.Burchett added that there were hundreds of ways to get rid of menand that he pitied those who had signed up with the Union. AlthoughBurchett was called as a witness by the respondent, he did not denythe remarks attributed to hiln above, and we find that lie made them.A few days after the shift meeting, Burchett had a discussion withFrancis Daugherty, an employee in his department, in the presence of14The respondent seeks to excuse its failure to call Brand and the other foremen on theground that to have done so would have been uunous to morale in the plantAssumingthat to be so, we are not thereby aaauanted in di'regaidul_ Smouso's testimony OWENS-ILLINOISGLASS COMPANY103Arley Si ick, a foreman. Burchett said that he had talked to several ofthe employees and none of them knew what lie, was getting into bysigning up with the Union. 1Theii Daugherty said that he knew whathe was doing when he joined the Union, Burcliett replied that Daugh-erty was "the first one that ever told me" so. Burchett inquired whythe men did not form their own union, stated that the respondent wouldDever recognize a C. I. O. union, and that a C. I. O. union had beenvoted down in 6 or 7 plants. Neither Burchett-nor Swick contradictedDaugherty's account of this discussion.We find that Burchett madethe statements and thereby sought to discourage membership andactivity in the Union.At a departmental meeting on July 13, Burchett made a speech ofsimilar tenorSeveral employees testified concerning it, and Burch-ett admitted having made a number of the statements attributed tohim.According to the employees, Burchett spoke as follows: thatthe men were faced with a serious proposition, that he had talkedto several and only Daugherty knew why he had signed up withthe C. I. 0., that two men present had been forced to sign C. I. O.cards," that while he never asked anyone if they had signed a unioncard he had ways of finding out, and that they should consider thematter very carefully before joining.He then said that six or sevenmen were being laid off the following day but added that `.`of courseit is onaccount of short work." Several employees testified that inconnectionwiththe announcementof impending lay-offs, Burchettsaid that the mold shop was in need of some men and four or fiveemployees could be transferred to the mold shop if it were not for theobjection of the union in the mold shop.l°Burchett testified that during July and August his departmentwas in a "turmoil" and efficiency had dropped considerably.At themeeting he talked to the employees and said that the organizinggoing on was a serious question which they should consider carefully.He admitted that he made the remark about Daugherty being theonly one who knew what he was doing, but explained that he madethat statement "on account of these fellows coming in and asking mewhat to do" about signing up with-the Union.He testified that healways told the men who inquired about organizing that "they wouldjust have to use their own judgment . . . investigate the whole thingand find out before they signed any cards or any names to anything.?'Burchett admitted saying that 6 or 7 men were to be laid off thefollowing day.He testified that he made the announcement "entirelyon conditions;'manufacturing conditions of glass bottles,"' and that"James Williams, one of those referred to, then spoke up andsaid thatwhile he wouldnot say he had been forced to sign,he was soi ry that he had done so"'Apparently Burchett was referring to the Ameiican FlintGlas,Workeis'Union, whichhad been organized in the mold shop for many years 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwas his custom to make such announcements at departmental meet-ings."Burchett did not dispute the employees' version of the bal-ance of his remarks as set out above.We find that the purpose and effect of Burchett's speech were toraise doubts in the minds of the employees about the advisability ofjoining the Union, and to suggest to them that by joining they jeop-ardized their jobs.While impending lay-offs were undoubtedly amatter ordinarily mentioned at departmental meetings, and althoughthe lay-offs were necessitated by business conditions, we are satisfiedthat Burchett linked the announcement with his preceding remarksin such fashion as to leave the impression that union membership andactivity would be considered in selecting employees for lay-off.ThatBurchett's speech was not without its intended effect is revealed inthe conduct of Homer Haney.Haney, a tractor driver in Burchett's department, had been electedtemporary treasurer of the Union at the July 6 meeting.On thefollowing day Burchett jokingly asked Haney when he, Burchett,could pay his dues.On July 14, the day after Burchett's speech,Haney came to Burchett and said that he wanted to drop out of theUnion.Daugherty was advised of Haney's action by Burchett onJuly 15.Daugherty's account of the incident, as related to him byBurchett, was that when Haney said he was through with the C. I. O.Burchett told Haney,that matters had gone so far that Haney shouldtellDavid Denelsbeck, the plant manager, of his decision.Haney,awitness for the respondent, testified that he decided to informBurchett because "I didn't like the Union" and because "at that timehe [Burchett] was my boss, and I felt it my place to see him beforedropping out."Haney admitted that Burchett told him to com-municate with Denelsbeck, and that Burchett accompanied him toDenelsbeck's office.On direct examination Haney testified that whenhe told Denelsbeck that he was dropping out of the Union, Denels-beck said, "Use your own judgment about it."After some vacilla-tion on cross-examination, Haney admitted that when he had relatedthe matter to Daugherty shortly after the incident occurred, he hadtold Daugherty that Denelsbeck had said that he, Haney, would losehis job if he did not get out of the Union.Haney then testified thathe told this to Daugherty "just for fun" and "to feed him a line."Neither Burchett nor Denelsbeck testified with respect to this mat-ter.Haney stopped going to union meetings, and was replaced astreasurer by Daugherty when the latter related the circumstancesabove set forth at the following union meeting on July 19.1'It appears that the seasonal change from beverage bottles to food containers made lay-offs in the shipping and storing department necessary in JulySee the discussion of theeudence relating thereto in connection with the tieatment of the lay-off of Roger Anselene,Section IIIC, infra OWENS-ILLINOIS GLASS COMPANY105It is plain,we think, that Haney was impelled to cease his unionactivity by the fear of losing his employment, a fear prompted byBurchett's remarks.Haney's explanation that he resignedbecause lie"didn't like the Union" is not convincing.He had been elected tem-porary treasurer at the firstorganizationalmeeting without objectionon hispart, so far as the record shows.Nor did he, explain why liedid not like the Union, except to say that he told Denelsbeck that theUnion "wasn't what we wanted, in the firstplace." 18We find that the respondent, by the foregoing statements and ac-tivities of Superintendent Burchett, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.During the latter part of July and in August, Jay Garlow, foremanin the shipping dep rtnient. was acting superintendent in the absenceof Burchett.On August 5 Garlow attended a meeting of depart-mental headsCosts during the first six months of 1937 were dis-cussed and Denelsbeck, the plant manager, pointed out that the costsin the shipping department, as compared to other plants,were outof line and stated that something had to be done about it.The fol-lowing day Garlow called Daugherty into the office.According toDaugherty, Garlow- said that Denelsbeck had stated that somethingwas wrong in the shipping department because about 20 employeesout of about 30 at the last union meeting were from that department,and suggested that the employees should tell him their troubles.Garlow told Daugherty, "this company will never recognize the C. I.0. and all of you will lose your jobs"; he said that there were "hun-dreds of ways" of getting rid of a man, that it night take a year todo so, and that "it won't be marked up in the record in the personneldepartment file for joining the C. I. 0., but it will be the same thing."The same clay that Garlow talked to Daugherty privately, he spoketo the whole shift about the condition of the department.Accordingto the employees who testified about the matter, Garlow referred tothe large percentage of employees at union meetings being from theshipping department, suggested that they should inform Denelsbeckthat they were "washed up" with the C. I. 0., and stated that he wouldtransfer Daugherty to the mold shop, where there was a union, in orderto satisfy Daugherty's desire fora union.19Garlow did not refute Daugherty's testimony about the conversa-tion between the two of them preceding his remarks to the shift, ex-19 Flaney first saidthat by "we" he meant the respondent but thenstatedthat he wasreferring to the employees'The following Monday Daugherty was called in by Denelsbeck IN ho, in the presence ofGarlow and Raymond Casseday,the personnel director,toldDaugherty that he had thewrong impression of the respondent's policy toward the Union,that the respondent had noobjection"against any man that joins an organization of his own choosing,"and thatDaugherty would not be transferred from the shipping department. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDcept to say that when he broached the subject of reducing costs, Daugh-erty "flew off the handle" and "accused me of landing on him becausehe belonged to the Union"; Garlow testified that he told Daugherty, "ifyou want to belong to the Union, that is your own business, but if youbelong to a union, why ire still have those bottles here as we'have in th6past."Garlow testified that the department was in a furor, that themen were huddling together, with a resultant decrease in efficiency, andthat he spoke about that condition.He testified that he referred toDaugherty's desire for a union,, which was one way of keeping em-ployees satisfied, and that he said he would recommend Daughertyfor a transfer in order to satisfy that desire. ' He did not deny sayingthat too many employees were attending union meetings and that theyshould drop the C. I. 0., although he testified that he did say that theemployees had the privilege of joining any organization they saw fit tojoin.Garlow's alleged statement, that the employees were at liberty to joinany organization they desired, is not consistent with his announcedintention of transferring Daugherty to the mold shop in order to,.satisfyDaugherty's desire for a union.The proposal to transfer anoutstanding union advocate'20 under the circumstances, clearly indi-cated to the employees that Garlow did not want the department tobecome organized.Garlow's conversation with Daugherty and hisstatements to the shift, as revealed by unrefuted testimony, which wecredit, establish that he openly opposed the Union, counseled the em-ployees to drop the Union, and suggested that, continued affiliationwith or advocacy of the Union would result in loss of jobs or transfers.We find that by the statements and acts of Garlow described above,the respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.About the middle of July 1. W. Reiser, head of the maintenance de-partment, addressed the employees of that department.He said thatthe C. I. 0. was a bunch of reds and radicals working for their owngood, that employees who had joined had made a big mistake and hehoped no more would sign up, and that before the respondent wouldrecognize the Union it would close the plant and move elsewhere.Reiser did not testify.We find that he made the foregoing statementsattributed to him by William Booth and Sam Potesta, employees inthe maintenance department. , Although Booth testified that Reiserprefaced his remarks with the statement that he was speaking on hisown responsibility and not for the respondent, we find that the re-spondent is not thereby relieved of responsibility for his statements;20Carlow testified that in his conversation with Daugherty, the latter "went so far as to -hit his fist down on the table and told me, 'This department will never amount to a damnuntil we have a union "' OWENS-ILLINOIS GLASS COMPANY107we find that by the foregoing statements of Reiser, the respondent in-terfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.The respondent's interference, restraint, and coercion did not stopwith the above-mentioned conduct of its supervisory officials.Person-nel Director Casseclay sought to induce James Shaffer to engage inespionage, and Superintendent Brand utilized Anthony Laratta as areporter on the union activities of fellow employees.Shaffer, all employee, was discriminatorily discharged in June1937.1 In August he saw Casseday in an effort to get reinstated. Cas-seclay offered to reinstate Shaffer if Shaffer would attend union meet-ings, and keep Casseday informed thereon. Casseday suggested thatShaffer find out the number of application cards in the possession ofArmando Folio, vice president of the West Virginia Industrial Coun-cilwho assisted in organizing the Union, and report back. Shaffer re-fused to engage in such activity.During the course of the first hear-ing Casseclay again approached Shaffer, told him that it would be futilefor him to testify, and stated that if Shaffer did not testify "my propo-sition still holds about your job."Casseday testified as a witness forthe respondent on several matters but was not questioned about theabove incidents.We find that the respondent, by the afore-mentionedconduct of its personnel director, attempted to induce Shaffer to engagein espionage activities.The respondent contends that it is not responsible for Casseday'sacts and statements, inasmuch as he had no supervisory authorityover any employees other than those in his department.We findno merit in this contention. It is clear that Casseday, as personneldirector, was in a position of authority and responsibility with re-spect to the employees throughout the plant, since the record estab-lishes that prospective lay-offs and the rehire of employees laid offwere discussed and cleared with him.This was known to the em-ployees, who could not have failed to regard Casseday as an iinlpor-tant official of the respondent.We find that by the acts and state-ments of Personnel Director Casseday described above, the respond-ent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.Laratta was discriminatorily laid off September 17, 1937.22Twoor three days thereafter he was sent for by the employment officeand told to report to Superintendent Brand.According to Laratta,they had a friendly talk, during the course of which Brand advisedhim that if he had any grievance he should see "the people that was21The evidence upon which this conclusion is based is set forth in Section IIIC, infra.22The evidence upon which we reach this conclusion is set forth-in Section 1111C, snfra. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDinterested inme." 23In marked contrast to his attitude towardLaratta immediately before the lay-off,24Brand offered him a joblaying brick in the maintenance department, a department overwhich Brand had no jurisdiction so far as the record reveals.La-ratta returned to work on September 20 and worked as a bricklayerfor two months.During this period Brand came to see -'him aftereach union meeting.Laratta testified as follows in this connection:Q.What did he [Brand] come over to see you about?A.Well, he just come over to see me. I was going to meet-ings, union meetings, and I don't know whether I got the rightidea or not, but I think .. .By Mr.ICLEEB :Q. I want to know what Brand said to you when he cameover to see you . . .***A.Well, I don't think there is any union or meetings ororganization that has secrets . . . and I didn't have any in thatunion either.So I talked union with him and told him what-ever was going on, and I told him a lot of things I didn't likeover there and still don't like.And with some he just noddedhis head and never said nothing about them, but he just listenedand I talked. . . .Well, he would say, "How are you gettingalong, and what are they doing over there?"And, of course, Iwould just start out with my union activities and talk aboutthem.As stated above, Brand did not testify.We'believe that Brand uti-lized Laratta as a convenient source of information about the Unionand its activities.We need not decide whether Laratta agreed to actas an informer in return for a job.However, we think it plain thatBrand rehired Laratta with the definite expectation of using him inthat capacity; Brand's sudden reversal in attitude toward and treat-ment of Laratta is otherwise inexplicable.We find that the respondent, by the actions of Brand in using La-ratta as an informer on the activities of the Union, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.23Brand obviously meant that Laratta should present his grievances directly to the re-spondent and not through the Union.About September 18 a delegation of union members,who had been laid off in Brand's department,including Laratta,had gone to the employ-ment office and had there called upon Brand to explain why they had been laid off.Un-doubtedly Brand had this incident in mind when he spoke to Laratta as stated in the text."As we find below,a week or 10 days before the lay-off Brand told Amer Hall, a bosspacker,when Hall said Laratta anticipated having brick work in the maintenance depart-ment when the furnace on which he was working went down."That son-of-a-bitch willnever lay any more brick for this company as long as I am here " OWENS-ILLINOIS GLASS COMPANY109,C.Discrimination as to hbe and tenure of employment1.Lay-offs in packing departmentThe amended complaint alleged that .11 employees in the packingdepartment were discriminatorily laid off on September 17, 1937. TheTrial, Exam iner,found that the respondent had discriminated againstall of these employees except Eileen Brown. The Union did not ex-cept to the Trial Examiner's findings and recommendation respectinj,Brown.We have reviewed the evidence relating to Brown and agreewith the findings of the Trial Examiner, and we will, accordingly,dismiss the amended complaint in so far as it alleges that the respond-ent discriminated against Eileen Brown.There remain for consider-ation the allegations as to 10 employees in this department:Lean An-selene, Edith Gallion, Flossie Stemple,June Tennant,Nick Balseto,LesterHenderson,Anthony Laratta, L. G. Lewis, Joseph Schnell, andRoy Davis.Prior to the lay-offs, the respondent was operating6 furnaces, eachof which served 2 annealing lehrs.Employees in the packing depart-ment work at the end of the lehrs selecting and packing the ware afterit has passed through the lehrs.Ordinarily, 3 or 4 women and 1 manwork at each lehr. The women, who are called selectors, inspect theware for defects and pack the bottles in cartons or place them on racks.The man stationed at the lehr, known as the lehr attendant, does someselecting and helps keep the inspecting table clear and orderly.Beforethe lay-offs; about 184 women and 80 men were employed in the pack-ing department.On September 17 furnace #6, which served lehrs#11 and #12, shut down because of the dropping off of orders forflint ware occasioned by the failure of the tomato crop and the conse-quent loss of catsup-bottle business.As a result of the shut-down, 24women and8 men were laid off.Generally speaking, the selectors in the packing department do notwork steadily on a particular lehr, but are shifted to different lehrsevery few days.The lehr attendants, however, usually work on onelehr regularly.All of the complainants from the packing department,except Davis and Gallion, were transferred to lehrs 11 and 12 duringAugust and continued to be assigned to those lehrs until the furnaceshut down.',-,In August, about a month before the September lay-offs, Superin-tendent Brand gave instructions to transfer certain employees to lehrs11 and 12. Smouse, then a foreman under Brand, testified that he wasgiven a list of employees to transfer on his shift by Foreman Wolfe,who stated that Brand had given orders for the transfer.Smousesa Brown,who we find was not discriminated ag'rnnst,was «orkmg on lehi #4-when laid off 110DECISIONS OF' NATIONAL LABOR RELATIONS BOARDtestified that those transferred were known to be union members, andthat the transfer was made to facilitate their lay-off because furnace#6 was expected to shut down. The respondent contends thatSmouse's testimony on this point, which is not directly denied, is in-credible for the reason that in August no one knew that #6 furnacewould shut down in September. The evidence, however, convinces usthat, while it was not definitely known in August when the furnacewould cease operation, it was expected that furnace #6 would close inthe near future.As stated above, #6 furnace closed in September because of anunexpected slump in demand for flint ware.At that time three fur-naces, numbers 3, 4, and 6, were rubning flint glass.Of the three, #C,had been in operation the longest and was in the poorest state ofrepair.Thus it is plain that in August. when the transfers weremade, it was expected that, in the normal course of operations, fur-nace #6 would soon go clown for repairs.The lack of demand forflint ware, which became acute in September, merely accelerat ell some-what the shutting down of #6 furnace.With the falling off of.demand, #6 furnace was the logical one, of the three flint furnaces,to be shift clown.'°Smohse testified that, on his shift, lie transferred Anselene, Laratta,and Schnell to ]ehrs 11 and 12 pursuant to the arrangement to facili-tate their lay-off because of union membership and activity.Stem-ple,Tennant, Balseto, Henderson, and Lewis were transferred byother shift foremen, pursuant to orders from Brand.''We credit,Smouse's testimony, and find that the above-named employees on 11isshift were transferred to lehrs 11 and 12 because of their union niem-bership and activity and with the purpose of laying them off when#6 furnace shut down.'s In view of the fact that Brand discussedthe union membership and activities of employees with all his fore-men, told them to keep a check on such matters, and stated that therewas some cleaning up to be clone, and in view of the unexplainedtransfer of other union members to' lehrs 11 and 12 at about the sametime, we find that the procedure followed on Smouse's shift was fol-lowed on the other shifts in the packing department.We find, there-fore, that the 8 complainants who were transferred to lehrs 11 and 12The backlog of orders for flint ware began diminishing early in August,and aboutthe middle of August cancelations on flint ware began to come in. In fact,itappealsthat cancellations were received during the second week in August,since the August 3estimate of 8% weeks of production in flint wale had been reduced to 5% weeks by August 11n When Balseto,who had worked on lehr #2 for 5 or 6 years,was transferred to lebr#12 by Foreman Page, the latter said he did not know the reason for the transfer butstated, "Mr Brand knows about this.He makes out the change,and we will ha%e to carrythem out.""Brand discussed with Smouse whether Triplett,president of the Union should he laidoff.Triplett was not laid off in September 1937On one occasion,Brand told Smouse,with reference to the lay-off of union members,"If anybody says anything,we can say,'Hell,we got the president here'' OVENS-ILLINOIS GLASS COMPANY111were transferred for the purpose of facilitating their lay-off, becauseof union membership and activity, when furnace #6 closed clown.On about September 12, according to Sinouse, Brand came to his-home to discuss the inipendnig lay-ofls.2aBrand gave Smouse a list-and-said, "There is the list.If you are not man enough to get ridof them, you are not the man for'tlie job."-The list included Auselene,Gallion,Laratta, and Schnell, all employees on Smouse's shift.'Brand instructed Smouse to prepare reasons for the lay-off of theabove-named employees, other than that they were members of andactive ni the Union.On September 13 Smouse submitted a list ofreasons, which Brand rejected on the ground that they were inade-quate; he then told Smouse to prepare other more plausible reasons.Smouse did so, with Brand's assistance.The reasons prepared by Smouse and Brand, in the form- of recolu-inendations from Sinouse to Brand, are dated September 16 andSmouse testified that they were prepared on that day.Brand thengave Smouse written instructions, dated September 16, to lay off the 8employees who had been recommended by Smouse "to be furlowed dueto `G' furnace going clown." 3'In February 1938, during the first hear-ing, Brand caused the letter of instructions to be rewritten by insertingthe word-"temporarily" before the word "furlowed" in each of threeplaces in the memorandum.Braiid gave Smouse the original of therevised letter and told him to destroy the first.Both of the lettersare in evidence; the first bears Brand's initials and the second issigned by him.Although no evidence was introduced by the respondent contradict-ing the testimony of Smouse relating to the manner in which theselections for lay-off from his shift were made, the respondent contendsthat the ostensible reasons given by Smouse and Brand constitute thetrue reasons for the lay-offs.We take up this contention in connec-tion with the discussion of the individual conmplainants.There were, as stated above, about 184 women and 80 men employedIii the packing department prior to the lay-offs on September 17, 1937.There are union application cards dated earlier than September 17 for50, or 27 per cent, of the women, and for 34, or 42 per cent, of the menemployees.32On September 17, 24 women and 8 men were laid off.There are union application cards dated prior to September 17 in thenames of 16 of the 24 women, or 67 per cent,, and 7 of the 8 men, or 87"-Deneisbeck,the plant manager,testified,and we find,that the actual shut-down of #6furnace was not known until"just a few clays" before September 17, and that he had advisedhis department heads "four or five days or a week betore"that it would go down if businessdid not Improve.30 Four other employees on Smouse's shift,who are not named in the complaint, wereincluded in the list : Gladys Wilson,Iva Hunt, Josephine Pratt Hall, and Eva MurphyAllof them were union members.31 "G" furnace is the same as6 furnace32This does not include 3 undated cards 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDper cent.Thus it appears that a higher proportion of union members;were laid off than would be expected on the basis of union membershipin the department as a whole.In the light of the foregoing facts, we turn to a more detailed con-sideration of the circumstances bearing upon the lay-oft of the com-plainants from the packing department.Lena Anselenewas first employed by the respondent in 1927, as aselector in the packing department; she worked steadily in that capac-ity from January 1929 until she was laid off September 17, 1937.Atthe time of the lay-off only 6 of the 184 women in the department hadlonger service than Anselene.Anselene joined the Union July 12, and thereafter took an activepart in its activities.She served on the policy and organizing com-mittees, canvassed employees at their homes, and passed out manyunion application cards.About August 4 Smouse, her foreman, askedwhy she had not come to him for advice before being elected a memberof the policy committee.The following day she was told to stay aftera departmental meeting and, as we have found above, Brand statedthat he understood she had been elected to a union committee, criti-eized her for soliciting during working hours, and warned that she wason probation for the future and would "be out of a job sooner or later."Anselene was transferred to lehr #11 in August, shortly afterBrand had warned that her job was in danger. As found above,this transfer was made by Smouse at Brand's direction in order thatAnselene, together with other union members, might be laid off with-out embarrassment when furnace #6 should close.Anselene wasincluded in the group of employees named in the list handed Smouseby Brand with instructions to lay them off and to prepare reasons,other than union membership and activity, for their lay-off.Smouse's first reason for including Anselene in the lay-off was "duetoG furnace going down." This was rejected by Brand, who toldSmouse that he should submit a more acceptable reason. Smousetestified that he was "up against it to make out reasons" for the lay-offs, and particularly for Anselene.Brand told Smouse, "You knowshe lied; she is not truthful."Smouse then wrote out the following'reasons for her lay-off: "Lena Ansline was furlowed due to reducedoperation and also because she was not truthful or dependable.Shecoercioned some of the people on her shift by telling them falsehoods."This statement is dated September 16 and is signed by Smouse. Sixor eight days after the lay-off of September 17. Brand asked Hall.Anselene's boss packer. to prepare a recommendation for her lay-offand to date it September 15.Hall did so, and his statement reads inpart as follows: "It seems, as though she is dissatisfied as to the work-ing conditions, she wants to be talking while on the job. I have called OWENS-ILLINOISGLASS COMPANY113this to her attention several times,but it seemedto dono good.Bythis,I mean that she bothered other people,that were workmg withher."This statement was then typed on the same sheet with thereasons previously given by Smouse.The respondent contends that the reasons given in the recommen-dations of Smouse and Hall are the only reasons for Anselene's lay-off.While the reduction-in operations required thatsomeemployeesbe laid off,that reason does not account for Anselene'shay-off.Asfound above,when Sniouse submitted that as the only ostensible rea-son, Brand rejected it as unsatisfactoryMoreover,she was ti aus-ferred to and kept in#11 lehr for about a month, contrary to theusual practice,in order that she might be included in the lay-off when#6 furnace shut clown.In support of the second reason,that Anselene was not truthfuland "coercio led"employees by telling them falsehoods,the respond-'Cutpoints to the testimony of Dorothy Vincent, a selector, andSmouse.Vincent testified that Anselene told her"there would be afine if we didn't sign"and that this statement worried her so thatshe asked Foreman Smouse if it were true.Smouse testified thatVincent was one of three employees that lie talked to at Brand'ssuggestion,and that they substantiated the statement that Anselenehad "coercioned some of the people on her shiftby telling themfalsehoods."The only"falsehood"allegedly told by Anselene wasthat employeeswho didnot join the Union would,be fined, presum-ably if they later sought to join.Although there is no evidence thatthe statement attributed to Anselene vas a falsehood,even if it wereuntrue;.the assigning of it as a reason for lay-off impresses us as amere afterthought.Such statements are not unusual during anorganizational campaign, especially when the union's efforts are oh-structed by employer interference,such as is shown in this case.-The third reason,that Anselene interfered with other employeesby talking too much on the job,obviously was not considered in se-lecting her for lay-off.It was first advanced 6 or 8 days after shewas laid off.Hall, who wrote the statement containing this reason,testified that all selectors talked, and that Anselene"didn't talk anymore than some of the rest of them."Anselene was an efficient andcapable selector.She testified that she talked about the Union in thedressing room,during lulls in work, and before and after workinghours; she denied that she talked while working on the lehrs. Sev-eral employees testified that Anselene talked an undue amount onthe lehrs.We recognize that excessive talking by selectors whiless SeeMatter of Viking Pump CompanyandLodge 1683, AntatgamatedAswetattoitof Iron,Steel,and Tin Workers of North America,Tlcnough the SteelWorkersOrganizing Commit-tee, aJfeiiated with the Congress of Industrial Organizations(foi me, (y Committee for Indus-trial Otganizatton),13 N. LR B 576, 585 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking on the lehrs is not a desirable condition, inasmuch as inspect-ing,ware requires close attention in order to detect defects which, ifpassed, might have serious consequences to anyone using the defectivebottles.However, we are not persuaded that Anselene was an out-standing violator of the rule against talking; the evidence establishesthat some talking was permitted and that the rule was not strictlyenforced.Moreover, it is plain that, even assuming she was guiltyof excessive talking, that fault was not assigned for-her lay-off untilseveral days thereafter.The respondent's records indicate that when Anselene was laid offshe was considered eligible for rehire.Since that time, however, therespondent has decided that she should not be reemployed.MilesBeishline, the plant manager,34 testified that in the spring of 1939,when business increased, he investigated Anselene's case, and satisfiedhimself that she was not a -good selector because "she had evidentlylost interest in selecting and spent so lunch of her time in the factorynot selecting and keeping, other people from it" and "had alwaysbeen inclined to do too much talking on the lehrs."As a result,Beishline decided that she should not be reemployed, and the follow-mg entry was made on her service card, tinder date of March,31,1939: "This person does not work well with others or she does notfit well with the organization."We find that the respondent laid off Lena Anselene on Sel>tenlber17, 1937, and thereafter refused to employ her, because of her member-ship in and activity in behalf of the Union, and that the respondentthereby discriminated with regard to her hire and tenure of employ-ment to discourage membership in a labor organization; and that therespondent thereby interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed iii Section 7 of the Act.At the time of her lay-off Anselene was earning 52 cents per hour,working 6 hours per day and 6 clays a week. She earned $25 betweenthen and the date of the hearing.Edith Gallionhad worked as a selector for about 4 years beginningin 1920 or 1921. She was rehired in September 1933 and workedsteadily as a selector until she was laid off September 17, 1937.At thetime of the lay-off she was working. on Smouse's shift, on #8 lehr.She had longer service than 144 of the 184 women employees in thepacking department.Gallion joined the Union on July 19, and attended two or three unionmeetings prior to her lay-off.She did not pass out tiny union appli-cation cards or secure any menmbers.The day after she joined theUnion, however, Smouse called her into the office and asked if she wassatisfied with her wages.After some discussion she remarked that he"Beisbline succeeded Denelsbeckas plant manager in May 1938. OWE\S-1LLll' O1S GLASS COMPANY115most know that she had attended a union meeting the preceding day.Smouse replied, "Yes, that is the reason I called you into the office."He then advised her to leave the C. I. 0. alone, showed her picturesof strikes, and said, "You know, this Union pulls strikes."Her namewas included in the list given to Smouse by Brand with instructionsto prepare reasons, other than union membership or activity, for herlay-off. .The first reason assigned by Smouse was that Gallion was "layingoff too much."'This was not satisfactory to Brand. Smouse there-upon prepared a memorandum, dated September 16, reciting that herlay-off was "due to the reduced operation, also due to the fact that shewas not dependable.She was continually laying off six or seven daysat a stretch without any good reason whatever."This statement listedthe dates on which Gallion had been off.35A third statement, alsodated September 16 and prepared by Smouse at Brand's direction, con-tained the same reasons as the second but added that, "If this reducedoperation had not come at this time, it would have been necessary to dis-charge her on account of laying off so much."The respondent insists that Gallion was laid off for the reasonsstated in Smouse's memoranda lied not because of her union member-ship or activity.Edith Donlin, who had worked with Gallion, testi-fied that Gallion "laid out" a good deal, and that she heard Smouseask her several times why she did not come to work and was not moreinterested in her job than in riding around in her car.We are con-vinced that Gallion's absence from work was not the true reason forher lay-off.Her union membership was known to Smouse and Brand.Brand included her in the list of union members to be laid off bySmouse.It is plain, therefore, that Brand had decided, several daysbefore the lay-off and the preparation of reasons therefor, to includeGallion because of her union membership.There is no showing thatBrand was in any way influenced in his selection of Gallion by the factthat she was frequently absent from work. In fact, when Smousefirst submitted "laying off too much" as the reason to explain her lay-off, Brand wanted a more plausible reason.There-is no evidence thatGall ion's absence from work on any of the days mentioned in Smouse'smemorandum was without permission or against instructions.Herservice record bears a notation as of the time of the lay-off indicatingthat the respondent considered her eligible for rehire.Plant Manager Beishline investigated Gallion's case in the springof 1939 when the respondent was adding employees in the packingdepartment.He testified that he found that Gallion "was' verydisinterested in her work, very irregular in her attendance, and, most" According to this list she had been off the following21, 22,23, 24,and 28 ; September 5, 6, 8, 9,10, 11,12, 13,14, and 15. 116DECISIONSOF NATIONALLABOR RELATIONS BOARDseriously, she was not a good influence on the girls in the-packingdepartment."He thereupon decided that Gallion should not berecalled.Her service card, under date of March 31, 1939, has thefollowing notation : "This person does not work well with othersor does not fit well with the organization."Beishline stated thatthere were "moral questions" involved in her case, and counsel forthe respondent stated for the record that he would not go into thefacts that would justify such a conclusion in order not to "embarrassanyone."In its exceptions; the respondent argues that "the factthat the details of Edith Gallion's lack of moral character are notin the record is immaterial."We do not accept this contention.The facts supporting the conclusion of Beishline are essential inorder for the Board to determine whether the conclusion is reason-able.To accept the respondent's contention would be tantamountto delegating to the respondent the determination of whether rein-statement should be ordered, a duty which is imposed upon'the Boardby the Act.36We find that the respondent laid off Edith Gallion on September17, 1937, and thereafter refused to employ her, because of her mem-bership in the Union, and that the respondent thereby discriminatedwith regard to her hire and tenure of employment to discourage mem-bership in a labor organization; and that the respondent therebyinterfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.Gallion was earning 52 cents an hour at the time she was laid off;employees in the packing department usually worked 6 hours a dayand 6 days a week. Since her lay-off Gallion has done housework,but the amount of her earnings at this employment does not appearin the record.Flossie Stemplehad worked as a selector at the respondent's Clarks-burg plant from 1921 to 1924 In November 1934 she was employedat the Fairmont plant, in the repack department; she was trans-ferred to the packing department in the spring of 1935, as a selector,and continued to work in that capacity until laid off September 17,1937.At the time of her lay-off, Stemple had longer service thanall but 14 of the 184 women in the department.Stemple joined the Union on July 24; thereafter she attendedunion meetings, passed out a number of application cards. and sigi edup 4 employees.After she had joined, Brand asked her and thewomen at the lehr what time they were meeting the following dayat the Labor Temple.36 The respondent did not request that the hearing be closed to the public for the purposeof receiving testimony regarding the alleged moral issueSuch procedure obviously wouldhave met the respondent's reluctance to "embarrass anyone " OWENS-ILLINOIS GLASS - COMPANY117About three weeks or a month before she was laid off, Stemplewas transferred to #11 lehr by her foreman, Page.As we havefound above, the transfer of union members to lehrs 11 and 12 was forthe purpose of facilitating their lay-off when .furnace #6 shut down.We find that Stemple was transferred to lehr #11 by ForemanPage in order that she might be more easily laid off, because of herunion membership and activity, when furnace #6 closed down.There is no contention that Stemple was not a satisfactory em-ployee.The respondent advances no reason, other than the necessityfor lay-offs because of reduced operations, for including Stemple inthe group laid off.Her foreman, Page, merely told her that shewas being laid off because #6 furnace was shutting down. As notedabove, Stemple was one of the oldest employees in point of servicein the department.Although the respondent did not follow seniority,Stemple's length of service and ability would seem to have war-ranted retaining her in preference to many employees who had workedin the department only a few months.Upon all the evidence, we find that the respondent laid off FlossieStemple on September 17, 1937, because of her union membershipand activity, and that the respondent thereby discriminated withregard to her hire and tenure of employment to discourage member-ship in a labor organization; and that the respondent thereby inter-fered with, restrained, and coerced its employees m the exercise ofrights guaranteed in Section 7 of the Act.As a selector, Stemple earned 52 cents an hour and worked 6 hoursa day and 6 drays a week.From the date of her lay-off until April 4,1938, Stemple was unemployed.She was recalled as a selector in thedecorating department on April 4, 1938, and worked about 10 days;she was again recalled to the same department about May 1 andworked until about May 15, 1938.On both occasions she workedas a selector, earning 52 cents per hour.On April 16, 1939, she wasrehired as a selector in the packing department, at 49 cents an hour.On May 1 her rate was changed to 52 cents, and she continued at thatrate until her employment was terminated on June 22, 1939.Thepropriety of this termination is not in issue.June Tennantwas first employed by the respondent in April 1935.After working about a week in the repacking department, she wastransferred to the packing department where she worked as a selectoruntil she was discharged in June 1936.'She was rehired in Septem-ber 1936 as a selector in the packing department, and Worked untilSeptember 17, 1937, when she was laid off.At the time of the lay-off,"''The respondent's records show that she was discharged for carelessnessTennant testi-fled she was laid off for failing to iepoit, however, her testimony indicates that her employ-ment was terminated at that time, inasmuch as she inquired of Brand about "getting backon" and she thereafter applied for employmentWe find that she was discharged in June1936.283036-41-vol 259 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDTennant had longer service than 40 women in the department whowere not laid off.Tennant joined the Union July 6, 1937.38 She attended about 6union meetings before she was laid off, distributed 15 or 20 unionapplication cards, and signed up several members.About 4 or 5 weeks before she was laid off, Tennant was trans-ferred to lehr#-,11 by Foreman Page.As we have found above, thistransfer was made so that she might readily be laid off when furnace#6 should go clown. Before the lay-off, Page told Tennant andRosie Utzie, who was working with Tennant, individually, that eachhad told him that the other belonged to the C. 1. 0.When the girlsbegan accusing each other for telling, Page walked a-Nw ay laughing.3"The respondent makes no claim that Tenhant's work was unsatisfac-tory.Smouse testified that her work was as good as that of the aver-age selector.When Page informed her of the lay-off he said, "June,I hate to do this, but orders is orders, there is a tank going down, andyou are married and your husband is working, and you are going tobe furloughed for a while."Tennant testified that three selectors,who were "younger in service" than she, were married and were notlaid off when she was. Tennant's husband did not work for therespondent; the husbands of two of the selectors she named did.In view of the fact that Tennant was included in the group trans-ferred to the lehrs served by furnace #6, which transfers were madefor the purpose of facilitating lay-offs because of the union member-ship and activity of the employees transferred, and the insubstantialreason assigned by Page, we find that June Tennant was laid offby the respondent on September 17, 1937, because of her union mean-bership and activity, and that the respondent thereby discriminatedwith regard to her hire and tenure of employment to discouragemembership in a labor organization; and that the respondent therebyinterfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.Tennant was earning 52 cents an hour when she was laid off,working 6 days a week and 6 hours a day. She was reemployed May1, 1939, as a selector in the packing department, and was working atthe time of the hearing. She began at 49 cents an hour but was in-38Margaret Beatty, who was laid off at the same time as Tennant,testified that afterthe lay-off Tennant suggested that Beatty sign a union card,date it back several months,and then join Tennant and several other employees who weregoingto seek reinstatement.The respondent contends that Tennant probably followed the procedure she recommendedto Beatty and did not sign a union application card until after she was laid offAlthoughwe credit the undenied testimony of Beattv we do not believe that it indicates thatTennant was not a member of the Union when she was laid offBeatty was rehired aweek after she was laid off and worked steadily thereafter except for a lay-oft from October26 to November 13, 1937.Itosie Utzie, who had longer szi Nice than all but 21 women in the department, was alsolaid off012 Septembei 17nei union application card is dated September 7 OWENS-ILLINOIS GLASS COMPANY- -119creased to 52 cents after working a month. Between the time she waslaid off and rehired, she earned' approximately $150 selling butterand cottage cheese.Nick Balsetoentered the employ of the predecessor of the respond-ent in 1912 and worked until 1915, when he quit.He returned in1922 as a selector and lehr attendant, and continued in that capacityuntil laid off on September 17, 1937.At the time of his lay-off,Balseto had longer service than all but 10 of the 80 men in the packingdepartment and was senior in point of service to all those laid offon September 17.Balseto joined the Union on July 6 and was elected financial secre-tary on August 19.He was one of the most active union workers inthe plant; he attended meetings regularly, canvassed employees, passedout over 100 application cards, and signed up a number of members.The day after Balseto was elected financial secretary of the Union,Brand, superintendent of the packing department, called him aside,stated that Balseto was acting as though he was not satisfied afterhaving been a "model man all these years," and asked what was thenatter with him.Balseto replied that he did not understand whatBrand meant by his remarks. Brand then explained that he wasreferring to Balseto's connection with the Union and election to aunions and strikes and referred to people starving in coal-minetended to stay with it, that lie would continue doing his work, andthat he was not "going back on the company." Brand gave it as hisopinion that Balseto would be sorry, reminded Balseto that be wasin debt for his house and added, "If you lose your job, you lose yourhouse."Brand also showed Balseto pictures and papers regardingunions and strikes and referred to people starving in coal minestrikes.A few days after Brand had made the above remarks, Balseto ap-proached his foreman, Page, for advice regarding some. defects ona bottle.Page "never answered about the bottle at all, but startedtalking about the C. I. 0."; he advised that Balseto should-"go upto Jimmie Police," an employee, aiid tell Police to resign from theC. I. 0. Page characterized the C. I. 0. as "crooks" and "reds";he told Balseto, "If you want William Green, and if you get a man inthe plant, you can join the A. F. of L., but don't ever join withLewis.He is oiie of the reddest men in the United States."Balseto was transferred to #12 lehr about a week after he waselected financial secretary and after he had had the foregoing-conver-sations with Brand and Page.Theretofore he had worked on #2,lehr for 5 or 6 years. Balseto asked Page the reason for the trminsfeiPage answered that he did not know, that Brandnd was responsible.After the' transfer,-Swick and Garlov^, foremen in the shipping and 120DECISIONSOF NATIONALLABOR,RELATIONS BOARDstoring department, remarked to Balseto that he was "getting towardsthe air."We find, as stated above, that Balseto was transferred to#12 lehr in order to enable the respondent to lay him off becauseof his union membership and activity when furnace #6 shut down.When Page informed Balseto that he was laid off, Page stated thathe was sorry but that Brand had made out the list.The respondent does not contend that Balseto was an incompetentemployee.The defense is that he was of a mean and disagreeable dis-position, and that his conduct toward the women working on the lehrswas, abusive and interfered with their work.Several women em-ployees in the packing department testified to the foregoing effect.Elizabeth Morgan Vincent testified that she worked with Balsetoin 1937 prior to his transfer to #12 lehr. She stated that he was,'very disagreeable all the time" and that if a selector "did anythingwrong, you were cussed about it."Balseto "cussed" her more thanonce; on one occasion when she had made a mistake he made her cryby telling her that she was "God damn hellish dumb." Carrah FrancesHammack testified that she had worked "a good bit" with Balsetoand that when the Union was being organized lie urged her each dayfor about a week to join. She testified that his urging made hernervous and she "got so mixed up that I didn't know what I wasdoing."She finally signed an application card 4eSarah and Mary Securro testified that Balseto frequently talkedto them during working hours and at their homes about joining theUnion; that he warned them that if they did not join then it mightlater cost them $25; and that even prior to the summer of 1937 hehad been mean and uncooperative toward the selectors.While the testimony above set out was not denied by Balseto, weare not persuaded that his allegedly abusive conduct was the reasonfor his lay-off.Vincent and Hammack did not report Balseto to thesupervisors.Nor is there any evidence that the Securro sisters com-plained about his conduct.There is no evidence that any supervisorhad warned Balseto that his conduct and treatment of women em-ployees were objectionable.Beishline, the plant manager, testifiedthat in the spring of 1939 he discussed Balseto's case with the per-sonnel director, the department head, and the foreman, and that theyreported to him that Balseto "swore at these girls, abused them, andharrassed them about this subject, the union subject."Beishline de-cided that, because of his abusive conduct toward the women, Balseto,should not be reemployed; he stated that "it is beyond my under-standing how he (Balseto) was allowed to do it as long as he did." 4140 Hammack's application card is datedJuly 18, 1937.4' In April 1939 the following entry wasmade on Balseto's service record : "Disagreeabletowork with-argueswith supervisors-girlsdo not like to work withhim-a quick-temper-has made girl cry on job due to meanness " OWENS-ILLINOIS GLASS COMPANY121The respondent, in its exceptions, sets up a matter which is ad-mittedly outside the record.The respondent states that "a numberof years ago," Balseto was convicted of murder in the County Courtat Fairmont and served part of a 15-year term therefor in the WestVirginia penitentiary.Although this matter was known at the timeof the hearing, the respondent states that it "decided that this chapterof Nick Balseto's life should not be reopened at the public hearing ofthis cause being conducted in Fairmont."Nevertheless, the respond-ent urges that "this is something the Board should know in consideringthe `hot-headed' personality here involved." If it is true, as the re-spondent alleges, that Balseto was convicted of murder and was in-carcerated for part of a 15-year term, it obviously must have happenedmany years ago inasmuch as Balseto was employed steadily by therespondent from 1922 to 1937.Presumably it was known to the re-spondent while he was employed; 42 there is no evidence, and therespondent does not contend, that it was considered in selecting Bal-seto for lay-off.The reasons assigned by the respondent for laying off Balseto andthereafter deciding that he should not be reemployed, impress us asex post factoarguments advanced to justify a discriminatory act.As,we have noted, Balseto was an outstanding proponent of the Unionin the packing department, a fact known to his superintendent, Brand,and foreman, Page; he was transferred, along with other employeeswho belonged to the Union, to a lehr served by a furnace which wasthen expected soon to shut down, for the purpose of facilitating hislay-off because of his activity and membership in the Union.Wefind that the respondent laid off Nick Balseto on September 17, 1937,and thereafter refused to employ him, because of his union member-ship and activity, and that the respondent thereby discriminatedwith regard to his hire and tenure of employment to discourage mem-bership in a labor organization; and that the respondent thereby inter-fered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.At the time of his lay-off, Balseto was earning 66 cents an hour,working 6 hours a day and 6 days a week. After being laid off heworked on W. P. A. for a period not specified in the record, at $28.25per month.He also drew the unemployment insurance due him, butthe amount thereof does not appear.On May 15, 1939, he was em-ployed by the Monongahela Rail and River Coal Corporation atMorgantown, West Virginia, as a clay worker and coal loader.Thework is irregular, from one to four days per week.Part of the timehe is paid at it straight hourly rate of 82.3 cents, and at other times4'Brand's statement to Balseto, referred to above, that Balseto had beena "model manall these years" indicatesthat Brand had such knowledge. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDhe is paid $2.90 for each car loaded.The total amount of his earningsat this employment is not shown.He testified that he did not knowwhether the job was temporary or permanent.Lester Hendersonwas employed by the respondent in October 1923,and worked steadily as a lehr attendant in the packing departmentuntil he^ was laid off on September 17, 1937.He had longer servicethan all but 16 of the 80 men in that department.Henderson joined the Union at the first open meeting on July 6,1937.He attended meetings and tried, without success, to get em-ployees to join the Union.After he joined, Brand called him intothe office and showed him some newspaper articles about strikes atsteelmills.Brand asked if he had signed a union card; Hendersonreplied that lie had.About a month before the lay-off he was trans-ferred from #2 Lehr to #12 Lehr by his foreman, Wolfe.43We find, asstated above, that this transfer was made because the respondent de-sired to eliminate Henderson and other employees, because of theirunion membership and activity, when the furnace serving lehrs #11and #12 shut down.When Wolfe laid him off on September 17, hetold Henderson that the reduced operation necessitated the lay-off.The respondent does not claim that any specific reason warrantedthe selection of Henderson for lay-off in preference to over 50 em-ployees in the department who had shorter service than he. It con-tends that the evidence does not show that he was laid off for discrimi-tory reasons.We do not so view the evidence.Brand knew Hender-son belonged'to the Union; Brand caused Henderson to be transferredfor discriminatory reasons; and the evidence abundantly demonstratesthe lengths to which Brand and his foremen went in discriminatingagainst employees active in the Union. 'We conclude, and find, thatthe respondent laid off Lester Henderson on September 17, 1937,because of his union membership and activity, and that the respondentthereby discriminated with regard to his hire and tenure of employ-ment to 'discourage membership in a labor organization; and thatthe respondent thereby interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act.At the time of his lay-off, Henderson was earning 66 cents an hour,working 6 hours a day and 6 clays a week.He earned about $50 onW. P. A. between September 17, 1937, and April 4, 1938.On thelatter date he was recalled to work by the respondent in the decorat-ing department, at 66 cents an hour.He worked until August 3,1938, when he was laid off.He was again recalled to work on April43Walter Morris,who was not a member of the Union, was transferred at the same timefrom#12 lehr to Henderson's place on#2 Lehr. OWENS-ILLINOIS GLASS COMPANY12316, 1939, in the packing department, at 58 cents an hour, and wasworking at the time of the hearing.,Anthony Larattahad worked intermittently in the maintenance de-partment from 1929 to 1935. In 1935 he became a lehr attendant inthe packing department and, except for short periods as a bricklayerin the maintenance department helping rebuild a furnace, he con-tinued in that capacity until his lay-off on September 17, 1937.Laratta joined the Union at its first meeting, on July 6, 1937.Thereafter he talked to employees in favor of the Union and attendedmeetings.He did not pass out any application cards. In AugustWolfe, a foreman in the packing department, talked to him aboutlabor organizations.Wolfe characterized labor organizations as com-munistic and radical, and stated that the "organization"-brought onstrikes and caused people to be out of work and hungry.In August Laratta was transferred by his foreman, Smouse, to lehr#12.Theretofore Laratta had worked on lehrs #7 and #8 for about2 years.As we have found above, Laratta was transferred by Smouse,who so testified, for the purpose of making it more convenient for therespondent to lay him off when furnace #6 shut down. Smouse thenknew that Laratta belonged to the Union.Laratta's name was in-cluded on the list of union members given Smouse by Brand aboutSeptember 12 with instructions to prepare reasons for laying them off,other than the true reason of union membership and activity.Laratta had usually been transferred to the maintenance depart-ment when a furnace shut down, to work as a bricklayer while thefurnace was being rebuilt.He anticipated such work when furnace#6 went down. Amer Hall, a-boss packer, told Brand, the super-intendent, about a week or 10 days before the furnace closed thatLaratta expected to be transferred to the brick gang.Brand toldHall, with reference to this expectation of Laratta's, "That son-of-a-bitch will never lay any more brick for this company as long asI am here." Smouse told Laratta, when lie advised him of the lay-off on September 17, that he was not being transferred to the main-tenance department because no extra bricklayers were being hiredlo rebuild the furnace.The first reason given by Smouse for laying off Laratta was "duetoG furnace going down." This reason did not satisfy Brand, soSmouse prepared a new one on September 16, in Brand's presence, asfollows :Due to reduced operations, I recommend that Tony Laratta befurlowed.Tony was somewhat disatisfied with his raise andevidently he is a good brick layer and I thought probably liecould secure a job as brick--layer elsewhere. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDLater the same day Smouse and Brand added to the foregoing state-ment the following two paragraphs :We have transferred him back and forth to maintenance dept.several times when a furnace was to be rebuilt.I went out of my way several times to transfer Tony when afurnace was to be rebuilt, so that he could make extra moneyas the- brick laying job carried a higher rate per hour.Laratta's lay-off on September 17 is of a pattern with those ofother employees in the packing department who were members ofthe Union.First he was transferred to a lehr served by a furnacewhich was expected soon to shut down; his foreman and superin-tendent then prepared reasons justifying his inclusion in the lay-off,whereas they had already determined that he should be laid offbecause of his membership and activity in the Union.We findthat the respondent laid off Anthony Laratta on September 17, 1937,because of his membership and activity in the Union, and that therespondent thereby discriminated with regard to his hire and tenureof employment to discourage membership in a, labor organization;and that the respondent thereby interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act.The amended complaint further alleged that Laratta was rehiredon September 20, 1937,,to work in another department, and that therespondent laid him off on November 20, 1937, because of his unionmembership and activity and because he refused to report, to therespondent concerning the union activities of other employees.TheTrial Examiner found that the respondent discriminatorily laid offLaratta on November 20, 1937.Two or three days after the lay-off of September 17, Brand sentfor Laratta and had a friendly talk with him, during which he toldLaratta that whenever he had a grievance he should see the peoplewho were interested in him.Brand then offered Laratta a job layingbrick in the maintenance department, over which Brand had nosupervision so far as the record shows.Laratta then went to workas a.bricklayer and continued at that work until November 20, 1937.During the period that he worked as a bricklayer, Laratta at-tended union meetings.Each week, after a union meeting, Brandcame to him and asked how he was getting along with the Unionand what 'the Union was doing. Laratta discussed union activitieswith Brand and "told him a lot of things I didn't like over there."On November 15 Laratta took another bricklayer, Tom Plymale, toa union meeting and Plymale Was signed up at the meeting by anorganizer.On November 20 both Laratta and Plymale were laid OVENS-ILLINOIS GLASS COMPANY125-)ff.At that time the bricklaying on furnaces #6 and #2 was com-pleted.44Laratta was offered employment in the packing depart-ment in April 1939, but-he rejected the offer because he had otherwork at which he was making more money.We do not believe that the evidence establishes that Laratta'sNovember lay-off was discriminatory.As we have found above, wethink Brand rehired Laratta, after including him in the September17 lay-off for discriminatory reasons, with the expectation of usingLaratta as an informer on the Union.We are of the opinion, asstated above, that this purpose and use of Laratta by Brand is theonly reasonable explanation of Brand's sudden change in attitudetoward, and treatment of, Laratta, and his practice of visiting Larattaand securing information about the Union from him during theperiod Laratta was employed as a bricklayer.Since we find that the respondent rehired Laratta for the purposeof using him as an informer and so used him, Laratta's union mem-bership and attendance at union meetings are of no significance indetermining whether 'he was discriminated against on November 20.The fact that he took another employee to a union meeting shortlybefore the lay-off is not an important circumstance, since there isno evidence that Laratta was no longer acting as an informer forBrand, nor does the record support the allegation that Laratta re-fused to report on union activities.The brick work was finishedwhen Laratta was laid off, and the two furnaces which had beenrebuilt did not then resume operations.We conclude that AnthonyLaratta was not discriminatorily laid off on November 20, 1937.Inasmuch as Laratta does not desire to be reinstated, we shall limitthe back pay to be awarded him to the sum he would have, earnedas wages as a bricklayer for the period beginning September 17, thedate of the lay-off, and ending September 20, 1937, the date he wasrehired .41Lester Glenn Lewiswas first employed by the respondent in 1917as a lehr man, and worked until 1925, when he quit.He worked ashort period at the same job in 1926 or 1927.On February 1, 1934,he was rehired as a lehr attendant and worked steadily until he was"There was no further brick work to be donePurpaco #6 (lid not iesmue operationsuntil December 2, 1937,and furnace #2 remained shut downuntil November3, 1938."Furnace #4,which scived lehrs#7 and #8, did not close down until June 6, 1938.As stated above,Larattahad woiked on lehrs#7 and #8 for about 2 years prior to histransfer to lehr #12 in August 1937, which transfer was for the purpose, as found above,of facilitating his lay-off in September for discriminatory reasonsThus it is possible that,but for these discriminatory acts, Laratta would have continued to work,at thejob he heldprior to the transfer,beyond November 20, 1937.It is equally probable, however,that inthe absence of any discrimination,Laratta would have been assigned to brick work inSeptember and laid off when it was finished in NovemberSince he usually was givenbrick work when a furnace was to be rebuilt,we assume that lie would have been trans-ferred to the maintenance department on September 17, the day furnace#6 shut down. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDlaid off on September 17, 1937.Lewis was working under ForemanParsons at the time of the lay-off..Lewis joined the Union on July 6, 1937; thereafter he attendedunion meetings, passed out application cards, and signed up a number of members. Late in August Parsons, his foreman, asked Lewisif the Union had ever obtained a contract with the respondent; when.Lewis answered that it had not, Parsons said, "This company willnever recognize the C. I. '0." Shortly after the foregoing conver-sation with Parsons, Brand called Lewis into his office and warnedhim as follows: "Glenn, I understand you have been soliciting oncompany time . . . No organization is going to back you up inthat way, and no company is going to stand for it.Maybe youdon't know this, but I want to warn you."Not long after the above warning'by Brand, and about two weeksbefore the lay-off, Lewis was transferred from #t2 lehr to #11 lehr.He had worked on #2 lehr most of the time since 1934, except forshort periods when #1 furnace was shut down.As we have found,with respect to other similar transfers to the lehrs served by #6furnace, this transfer was made so that the respondent could con-veniently lay off Lewis when that furnace shut down. Just beforethe shift ended at 1 a. in. September 17, Parsons told Lewis, "Glenn,this furnace is going down in the morning, as you know, and we aregoing to have to furlough a bunch, and you are one of them."At the time of the lay-off, about half of the 80 men in the packingdepartment had been employed` for a shorter period than Lewis, andof this group only 3 were laid off in September.About September18 a group of employees who had been laid off, including Lewis, wentto the personnel office.While there, Lewis talked to Brand, who hadbeen called over by Personnel Director Casseday.Brand said thatLewis' work was satisfactory and that he had nothing against Lewis,but explained that Lewis was laid off because the furnace shut down.Lewis was not satisfied with this explanation and asked why he shouldhave been selected when men were kept who had been in the depart-ment only a short period. Brand replied, "You know how it is;you know, you quit a few times and they haven't." 46 `The respondent does not contend that-Lewis was unsatisfactory inthe performance of his work. It claims, however, that he violatedinstructions against soliciting on the lehr, and that he coerced anemployee into joining the Union.Mary De Marco, a selector, testi-fied that one day, when she made a slight mistake in her work, Lewisthreatened to report it to Superintendent Brand if she did not jointheUnion.She testified that Lewis later came to her home and,9eLewis had quit twice,but prior to his last employment in 1934.About 11 employees,all of them non-union,who had worked less than a year, were retained In September OWENS-ILLINOIS-GLASS COIIPA\Y127,forced her to sign a union application card, not only for herself, butalso for her husband.Both De Marco's card, and apparently that ofher husband,, are dated July 8, 1937, two days after the date onLewis' card.47It is apparent that the incident 'testified to by DeMarco could not have occurred after July 8.There is no showing'that the matter was brought to the attention of the respondent prior'to the time Lewis was laid off. It could hardly have promptedBrand's warning to Lewis about soliciting on the lehr, for that warn-ing was not given until late in August or early in September, ap-proximately two months after De Marco had signed the cards.Thisreason was not advanced when Parsons informed Lewis of the lay-offor when Brand discussed it with Lewis later.We find that the respondent laid off Lester Glenn Lewis on Septem-ber 17, 1937, because of his union membership and activity, and thatthe respondent thereby discriminated with regard to his hire and,tenure of employment.to discourage membership in a labor organiza-tion; and that the respondent thereby interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section'7 of the Act.At the time of the lay-off Lewis was earning 66 cents an hour,working 6 hours a day and 6 days a week. After he was laid offLewis was unemployed until July 1938. From July 11, 1938, toApril 14, 1939, Lewis worked on W. P. A., earning $38.25 per month.He was reemployed by the respondent on April 14, 1939, as a lehrhelper, and continued to work until about May 24, 1939, when he wasdischarged.The propriety of this discharge is not in issue.48-Joseph Schnellwas first employed by the respondent April 1, 1936.He worked for two weeks in the repack department, passed a selec-tor's test, and was then transferred to the packing department as alehr man.He was laid off on September 17, 1937.1-Schnell joined the Union on July 6, 1937.He signed up a numberof employees on his shift.The Sunday after he joined the Union,Superintendent Brand talked to him' about the disadvantages ofunions, about strikes, and the hardships he would undergo by join-ing, and told him that he should not do something he would be sorryfor later on.Schnell was one of the employees whose union activi-tieswere discussed by Smouse and Brand.On one such occasionBrand stated that Smouse's shift was the hotbed of the C. I. 0.,and that "Joe Schnell is the dirtiest man you have on your shift."47Both cards appear to beIn the samehandwriting.The entry on Lewis' service record dated May 26,1939, and presumably made by John,Paul Merrifield,who had succeeded Smouse as foreman, since it is initialed"J.P.- M ",states that Lewis "several times disregarded the work assignment sheets,".that "the qualityof his work was fair," that he was"definitely(sic)unsatisfactory In carrying out in-structions,"that his judgment,and team work were unsatisfactory,and that he was of a"sulky disposition." 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout the middle of August Schnell was transferred from #6 lehrto#11 lehr.Smouse, his foreman, testified, and we have foundabove, that Schnell was transferred to #11 lehr so that he could beeasily laid off when #6 furnace shut down.Brand included Schnellin the list of employees to be laid off on September 17 and for whoselay-off Smouse was to prepare reasons other than their union mem-bership and activity.The first reason submitted by Smouse, datedSeptember 13, that Schnell was "not cooperating properly," wasrejected by Brand.The second statement prepared by Smouse,dated September 16, 1937, is as follows :Joe Schnell was furlowed due to a reduced operation and alsodue to a non-cooperative attitude.He objected to everythingthat was done or suggested.Also his wife is working on thesame shift.Later during the day on September 16, and after the foregoing rea-sons had been prepared, Schnell had an argument with Brand andSmouse regarding the application of the bonus, Schnell claimingthat his wife had lost two days in one week.Thereupon Brand andSmouse appended the following paragraph to the above-mentionedreasons:-He criticized the bonus and said his wife had not had very muchtime since bonus was installed.After showing him the timesheet, we found his wife had worked more than straight time.The respondent contends that the stated reasons, and the fact thatSchnell was a relatively new employee, are the true reasons for hislay-off.In view of the unrefuted testimony of Smouse relating tothe transfers to lehrs #11 and #12, and the preparation of reasonsfor the lay-off of the employees so transferred to cloak the truereason, their union membership and activity, we conclude that Schnellwas discriminatorily laid of£.49The fact that he criticized the bonusdid not influence the decision to lay him off; he had already beenselected, and the statement concerning his criticism was added onlyas a makeweight. Schnell had longer service than 18 men in thepacking department, and only two junior to him were laid off at thesame time.We find that the respondent laid off Joseph Schnell onSeptember 17, 1937, because of his union membership and activity,.e The respondent urges that the evidence does not, in Schnell's case, support the theorythat the transfer to #11 lehr was for discriminatory reasons,because Schnell replacedHoward Glasscock on #11 and Rex Henderson took Schnell's place on#6, and both Glass-cock and Henderson were active union members. Both Glasscock and Henderson hadworked a great deal longer than Schnell.And in this connection,itmight be remarkedthat Henderson was included in the June 1938 lay-off, so Smouse testified without contra-diction, at Brand's insistence and for discriminatory reasonsWe have considered thecircumstance that these two union members were transferred away from the lehrs servedby #6 furnace,but we do not believe that such fact negates all the other evidence sup-porting our conclusion with regard to Schnell. OWENS-ILLINOIS GLASS COMPANY129and that the respondent thereby discriminated with regard to hishire and, tenure of employment to discourage membership in a labororganization; and that the respondent thereby interfered with,-re-strained, and coerced its employees in the exercise of rights guaran-teed in Section 7 of the Act.At the time of his lay-off Schnell was earning 66 cents an hour,working 6 hours a day and 6 days a week. Except for earningabout $20 working for a transfer company, Schnell was unemployeduntil he was rehired by the respondent on April 15, 1939.He wasworking at the time of the hearing.Roy Davisworked at the Fairmont plant from about 1923'to 1928,during which period he quit once and was discharged once. In 1928,after having been laid off, he 'obtained work at the respondent'sCharleston plant.In 1932 he returned to the Fairmont plant as alehr man, and continued in that capacity until laid off September 17,1937.Davis' union application card is dated August 7, 1937.-50After hejoined the Union he attended one union meeting and passed outsome application cards, but received none back from employees.Hetalked about the Union both on and off the job but not in the pres-ence of his supervisors.In July, before he joined the Union, Super-intendent Brand asked him what he thought of the C. I. 0.; Davisreplied that he was not interested in it.Before September 1, whena general increase had been granted, Foreman Wolfe asked him whathe thought of the raise.Davis replied that the raise was all right,but added that "we still need a union, I think."Thereupon Wolfespoke at length against the C. I. 0., saying that it consisted ofBolsheviks and Communists.Until about 4 weeks before the lay-off, Davis had worked on #11lehr.He was then transferred away from #11 and was working-on #4 lehr when laid off. Davis was informed of the lay-off byhis foreman, Page, who told him that Brand had made out the list.Davis had longer service than about 30 of the 80 men in the depart-ment.There is no evidence that Davis' work was unsatisfactory.He was reemployed April 18, 1939, and was working at the time ofthe hearing.The Trial Examiner concluded, in view of the hostility of Brandand other supervisors in the packing department to the Union, thedesire to remove active union employees from the department, andthe interest of Brand and Wolfe in Davis' union activity, that therespondent discriminated against Davis.Although the case is not.60Davis first identified it card bearing the name"Bay C. Davis"and dated July 19, 1937,as his ownThereafter he admitted that the signature"R. L. Davis,"on another carddated August 7 was his, but insisted that be had joined the Union in Julywe acceptthe August date as the true date of his having joined the Union. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDentirely free from doubt, we do not believe that the evidence is suffi-cient to warrant such a conclusion.As we have found above in thecases oflehr men laid off at the same time as Davis, they were firsttransferred to the lehrs served by #6 furnace, in order to facilitatetheir lay-off.Davis, however, was transferred away from a lehrserved by #6 furnace.While this disparity in treatmentis not con-clusive, itis a persuasivefact indicating that in August, when thetransfers were made, the respondent did not have in mind the inclusionof Davis in the. impending lay-offs.Davis was not very active in theUnion; when Brand spoke to him in July, Davis told him thathe was not interested in the Union; and after joining he attendedonly one meeting, and his efforts to secure membership were limitedto talking about the Union and passing out some application cards.The conversation with Wolfe occurred before Davis was transferredaway from lehr #11.51 Thus, it appears that despite Wolfe'sknowledge of his interest in the Union, Davis was not kept on-lehr^#11 but was transferred to a lehr which was not expected to shutdown.No anti-union statements were made to him by Page, hisforeman.We find that the respondent did not discriminateagainstRoy Davis by laying him off on September 17, 1937.2.Lay-offs in shipping and storing departmentThe amended complaint alleged that the respondent discriminatorilylaid off Roger Anselene on July 14, 1937, and Frank Church, JosephChurch, Floyd Kerns, Rufus Neel, and Louis Ribel on September 17,1937, all employees in the shipping and storing department.TheTrial Examiner found that the respondent had not discriminatedagainst Frank and Joseph Church, and the Union did not except tothat finding.We have reviewed the evidence relating to the Churchbrothers and agree with the finding of the Trial Examiner; accord-ingly, the complaint will be dismissed in so far as it relates to them.Employment in the shipping and storing department usually ex-periences a slump beginning in July, due to the change from beveragebottles to food containers.For the pay-roll period 'ending June 30,1937, the respondent employed about 95 employees in this department,Six were laid.off on July 14. At that time about 60 per cent of theseemployees had signed union application cards prior to July 14; andfive of the six laid off, or 83 per cent, had signed.There were 80employees in the department during the pay-roll period for the firsthalf of September 1937; of these, about-68 per cent had signed unionapplication cards prior to September 17.Eleven employees were51Davis testified that he was still working on lehr #11 when Wolfe discussed the raisewith him and disparaged the C. I O. The raise was effective September 1, 1937, and Daviswas transferred about the middle of August.Presumably the raise was announced abouttwo weeks before it took effect OWENS-ILLINOIS GLASS COMPANY131laid off on September 17;' all of them had signed application cardsprior to that date.Roger Anselenehad worked in the shipping and storing depart-ment for, 5 or6 months in 1935 and a short period in the first half of1936.He was rehired on May 22, 1937, and workedas a ware handleruntil he was-laid off on July 14, 1937, at the same time as five otherswere laid off. 'In view of the fact that there was a definite slowingdown in business at this time, particularly in the department here in-volved, we find that the respondent had good reason to lay off six em-ployees in the shipping and storing department on July 14, 1937.The question remains, however, whether Anselene was selected on a dis-criminatory basis.Anselene testified that he signed a union application card on July7 or 8.His card, however, is dated July 12.He explained the dis-crepancy by saying that he did not put, the date on the card.62Anse-lene attended the union meetings on July 6 and 12, talked about theUnion, and secured several members.He was present at the depart-ment meetingon July 13, at which Burchett, superintendent of thedepartment, spoke against the Union, as we have found above, andannouncedthat six or seven employees were being laid off the nextday.Swick, Anselene's foreman, testified that he made up the list of mento be laid off a day or two before the July 13 meeting.He put Anse-lene on the list because he was not as efficient as those retained. It isclear that Anselene was one of the least experienced men in the depart-ment.Only three employees were retained who hadlessservice thanAnselene, and they were members of the plant orchestra who had beenhired so that they might become members thereof.The number ofemployees in the shipping and storing department at any time sincethe lay-off has not reached the total employed when Anselene washired in May or laid off in July 1937. None of the five employee'slaid off at thesame timeas Anselene has been rehired, although threeof them had longer service than he.`Although we have found that Burchett linked the announcementof the lay-offs with his anti-union remarks in such fashion as to conveythe impression that the lay-offs were due to union activities,we are notconvinced that Anselene was laid off for discriminatory reasons. - Inview of the necessity for laying off some employees, Anselene's shortservice, and the lack of evidence that his slight activity in behalf of theUnion had come to the attention of any of his supervisors, we concludethat the respondent did not discriminateagainstRoger Anselene bylaying him off on-July 14, 1937.s2 In view-of our conclusion,it is unnecessary to decide the exact date on which he joinedthe Union - 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDFloyd kerns, Rufus Neel,andLouis Ribel,ware handlers in theshipping and storing department, were laid oft September 17, 1937,when the respondent reduced its force by 11 employees in this depart-ment because of the slump in business.Kerns, Neel, and Ribel hadworked steadily for the respondent since March and April 1936.3The three employees involved, all joined the Union at the first meet-ing on July 6, 1937, solicited other employees, and attended unionmeetings.It appears that the Union'macle rapid headway among theemployees in the shipping and storing department;, within about aweek after the first, meeting approximately 60 per cent had signedapplication cards.We, have found that at the July 13 departmentalmeeting Burchett expressed his hostility to the Union, and made acovert threat that continued membership and activity might result inloss of employment; and that about August 6 Garlow, then acting su-perintendent, warned the employees that their attendance at unionmeetings was displeasing to the management and urged them to dropthe Union.Despite the threats of reprisals, membership in the Unionincreased to nearly 70 per cent of the employees in the department bySeptember 17.The union activity of Kerns, Neel, and Ribel was not outstanding.Neel testified that, except for one or two employees, all the men on hisshift talked about the Union and passed out application cards, and thathe did his talking and soliciting secretly.None of the supervisorsdiscussed the Union with any of them, nor does it directly appear thatany of the supervisors knew that they belonged to the Union.Foreman Swick, who selected the three for lay-off on September17, testified that he decided to include them in the lay-off becausethey were not as efficient or desirable as the employees retained.Hepicked Kerns because he was slovenly in his appearance and workinghabits, although there had been no serious complaint about his work;Neel was selected because he was rough in his work, had on severaloccasions been absent without permission, and had been reported asdrinking and fighting when off work; and Ribel was included be-cause he was rough and slow in his work, had been absent withoutpermission several times, and had been reported as running a pokergame on occasions when he failed to report for work. The respondentalso introduced considerable evidence ' showing that the employeesretained, but who had less service than the three involved, were moreefficient and versatile, were doing work for which these three em-ployees were not qualified, or were members of the plant orchestraand had been hired for that purpose.Moreover, most of the junioremployees retained were members of the Union; and in October"During April 1936 the number of employees in this department increased from 70 to104. and it was not until September 1937 that fewer than 70 were employed. O`vENS-ILLINOIS GLASS COMPANY133practically all of this group, both union and non-union, were laidoff. 54When employment in the shipping and storing department in-creased in the spring of 1939 to the level of 70 and above— the re-spondent offered employment to Kerns, Neel, and Ribel.Kerns wasrecalledApril 3, 1939, and worked until July 5, 1939, when he wasdischarged for stealing ware.Neel was offered employment March22, 1939, but declined.It appears that Neel was offered work inNovember 1938; it is not clear whether he received the message, buthe testified that he would not have accepted because he then had asteady job.Ribel was recalled April 4, 1939; he was dischargedAugust 1, 1939, and this discharge is not in issue.While the hostility of Supervisors Burchett and Garlow to unionactivity and the fact that all of the 11 employees laid off on Sep-tember 17 were union members, raise a strong inference that Kerns,Neel, and Ribel were laid off because of their union membership andactivity, we are of the opinion that the evidence as a whole does notwarrant the conclusion that they were laid off for discriminatoryreasons.We find that the respondent did not discriminate againstFloyd Kerns, Rufus Neel, and Louis Ribel by laying them off onSeptember 17, 1937.3.Lay-offs in repack departmentThe amended complaint alleged that three employees in the repackdepartment were discriminatorily laid off on September 17, 1937.The Trial Examiner found that the allegation was not 'sustainedwith respect to Pauline Conrad and Anna Sheets, and the Union didnot except to that finding.We have reviewed the evidence relatingto Conrad and Sheets and agree with the Trial Examiner's conclu-sions.The allegations of the amended complaint with respect toPauline Conrad and Anna Sheets will, therefore, be dismissed.Thereremains for consideration the case of Lucretia Gwynn, whom theTrial Examiner found to have been discriminated against.Lucretia Gwynn55was employed in the repack department Febru-ary 22, 1937.This department serves as a training division in whichthe women employees are trained as selectors.After a few monthsin this department the women are either advanced to the packing"Only two non-union employees with less service than Kerns remained in the depart-ment after October, Frank Sell and Thomas WhitehairSellwas a tractor driver andwhitehair also drove a tractor and did special loadingKerns was not qualified for suchwork.Sell had more service than Neel or Ribel, and neither of them was qualified to dothe work performed by whitehair.55 Gwynn was not included in the original complaint ; she was first named in the amendedcharge filed May 22, 1939238030-42-vol 26---11, 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment or are laid off as unsatisfactory.Gwynn worked steadilyin the department, except for a 5-week absence due to an injuredhand, until her lay-off on September 17, 1937.Gwynn signed a union application card on July 10, at the solicitationof her brother, Parker Payne; a tractor driver. She attended unionmeetings thereafter, passed out application cards among the girls inher department, and secured about four members.Gwynn testifiedthat about the last of July her foreman, Robert Smouse, called her tohis desk and asked her what she thought of the Union. According toGwynn, Smouse asked if she would like to see 1,500 employees out ofwork, and said that the respondent would put the plant under lock andkey before it would recognize the Union, and that if Gwynn "wantedto be out of a job, just to sign" up with the Union.He did not askif she had joined. Smouse denied that he talked to Gwynn astestified by her.The Trial Examiner, who heard the witnesses testifyand observed their demeanor, credited Gwynn.We agree with theTrial Examiner and find that Smouse made the statements attributedto him by Gwynn.Foreman Smouse testified that while Gwynn was a faster workerthan some of the girls retained, her production was not consistentlygood and she did not work well with some of the girls. On one testof packing medicine-dropper bottles, Gwynn packed 35 gross in 6hours as compared with 40 and 50 gross packedpacked by two other em-ployees.56Gwynn had been reprinnanded twice for talking and holdingup work at the labeling table, and Kermit Messman, who had generalsupervision of the labeling table, testified that Gwynn was one ofseveral who were comparatively less satisfactory than other girls,inthe department. Smouse also testified that he took into considerationa report that Gwynn had broken her hand while at a drinking party.We think the evidence fails to establish that the respondent dis-criminated against Gwynn.Her, union activity was not outstanding.While we have found that her foreman, in July, asked what shethought of the Union and stated that the respondent would not recog-nize the Union, he did not ask if she had joined the Union and hisremark that if she "wanted to be 'out of a job, just to sign" up withthe Union indicates that he did not know she had joined.Moreover,this conversation occurred nearly 2 months before she was laid off. Itis clear that the other employees laid off with Gwynn were inefficient;_and the testimony that Gwynn's work was inferior to that of many whowere retained is persuasive.We find that the respondent did not dis-criminate against Lucretia Gwynn by laying her off on September 17,1937.ce In the same test. Helen Tucker packed 25 gloss and Pauline Conrad packed 20Tuckerand Conrad were laid off at the same time as Gwynn. OWENS-ILLINOISGLASS COMPANY1354.Lay-off of Nellie Van Gilder, decorating departmentThe amended complaint alleged that the respondent discriminatedagainstNellie Van Gilderby laying her off on September 30, 1937. At,that time 29 other employees in the decorating department were laidoff.The Trial Examiner found that the evidence did not support theallegation with respect to her.The Union did not except to his finding.We have reviewed the evidence and agree that the respondent did notdiscriminatorily lay off Nellie Van Gilder on September 30, 1937.5.Lay-offs in wood-box departmentThe amended complaint alleged thatEdward MartinandTVilbu(rDeskinls,' employees in the wood-box department, were laid off onOctober 12,1937, because of their union membership and activity. TheTrial Examiner found that the evidence did not support the allegation.The Union has excepted to the Trial Examiner's finding in this respect.In August 1937 the pay roll in the wood-box department was re-duced from 161 to 118 because of lack of business.The number ofemployees was further reduced in 'October from 114 to 60.Martinhad worked for the respondent on a number of occasions, in severaldepartment's, between 1930 and 1936.He was last employed in thewood-box department on March 15, 1936, and worked principally asa nailer.Deskins had worked steadily since December 1930 in thedepartment; he had performed various tasks, but worked principallyas a rip-saw operator .On October 1, 1937, the employees in the wood-box department wereinformed that because of lack of work they would work "week about."Martin was told by his foreman, Lawrence Dodd, to report for workon Monday, October 11.Martin voiced his objections to this'arrange-ment to John Howell, superintendent of the department, as well as toDodd.Martin testified that he returned on October 11 but was toldnot to ring in his card by Dodd, and that Howell told him to "gohome and wait and I will call you in a few days." Dodd denied thatMartin reported on October 11; Howell testified that he did not seeMartin on October 11, and that he and Dodd decided to include Martinin the October 12 lay-off because he had failed to report.The TrialExaminer did not credit Martin's contention that he reported forwork,on October 11.We find that he failed to report.Deskins like-wise was told on October 1 to "come down and see about work""on October 11, and objected to the arrangement of "week about."Deskins told his foreman, Wiley, to send for him, and he did not put6'At that timethe respondent had a rule that If an employee"reported" for work hewould receive 3 hours' pay for reporting.Deskins' foreman,WilliamWiley,--apparentlytold Deskinsto "come downand see about"work,rather than to "report." - 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDin an appearance on October 11.When he failed to return, Howelland Wiley included him in the list of about 40 employees laid off onOctober 12.Martin and Deskins had joined the Union in July and August,respectively.Martin testified that a few days after he joined, Howellasked him, "Ed, how come you are so strong for the C. I. 0." andtold him to watch what he was doing before he signed up, and thatwhen he protested about working "week about" Howell told him,"The C. I. O. is not running this place."Howell denied having madethe statements attributed to him by Martin.We find it unnecessaryto resolve the conflict in testimony.We find that the respondent did not discriminate against Edward'Martin and Wilbur Deskins by laying them off on October 12, 1937.6.Lay-offs in machine-repair and maintenance departmentsThe amended complaint alleged that the respondent discriminator-ily laid offWilliam Linn,an employee in the machine-repair depart-ment, andWilliam BoothandSam Potesta,employees in the mainte-nance department, on October 27, 1937.58The Trial Examiner foundthat Linn and Potesta had not been discriminated against, and recom-nl_ended that the complaint be dismissed as to them.The Union hasexcepted to the Trial Examiner's findings and recommendations withrespect to Linn and Potesta.Linn was first employed by the respondent in 1915 and workedabout 3 years as a selector.He returned in 1919,and worked invarious departments until 1936.During this period he was laid offa number of times.He was discharged on April 19, 1936, at whichtime he was working as a machine operator, and a notation wasplaced on his employment record that he might be hired in anotherdepartment.He was rehired April' 28, 1936; as a temporary helperin the machine-repair department, and worked as a "swing" or extraoiler and assisted a pipefitter until October 27, 1937, when he waslaid off.Linn joined the Union on July 6, 1937, attended union meetings,and distributed some application cards.According to Linn, hisforeman, Melvin Leecly, the morning after the July 6 union meeting,said that he understood Linn had attended the meeting.Leedy, soLinn testified, stated that the respondent would never recognizethe C. I. 0., that the C. I. O. was too radical for the respondent todeal with, and suggested that Linn should consider the matter andbe sure of what he was getting into.Leedy testified that he "mighthave passed a remark to him [Linn] that I heard he was down to58Although the complaint alleged and Booth testified, that he was laid off on October16, it appears that the correct date is October27, and we so find. OWENS-ILLINOISGLASS COMPANY137the [union] meeting," but denied that he said that the respondentwould not recognize the C. I. O. or that the C. I. O. was too radical.The Trial Examiner credited Linn's version ; we find that Leedymade the remarks attributed to him by Linn.About the middleof July, Casseclay, the personnel director, called Linn into his officeand told him that the respondent would not recognize the C. I. O.but would shut its plant and move elsewhere. Casseday did notdeny having made this statement, and we find in accordance withLinn's testimony.The respondent had need for a "swing" or extra oiler only whenthe plant was operating on a five or six furnace basis.Leedy toldLinn, when he was hired, that if the plant went clown to a four-fur-nace operation the job would be abolished.The plant did go to afour-furnace basis on October 16, 1937, for the first time since Linn .was hired.Since_ that time the plant has continued to operate ona four-furnace basis, and only the two regular oilers have beenneeded.We conclude that the record does not justify finding that therespondent discriminatorily laid offWilliam Linn on October 27,1937.Potesta was employed in the maintenance department as a lawntender; during the winter months he worked inside the plant atlight manual labor.He was laid off on October 27, 1937, when thelabor force in the maintenance department was reduced from 60 to48 employees.Thereafter the labor force was further reduced to12men.William Myers, Potesta's foreman, testified that Potestawas included in the lay-off because he was unable to do the Leavyand hazardous work that remained to be done in the department,and budgetary requirements made no provision for a lawn tenderduring the winter months.Potesta was then about 60 years old,and it is clear that he could perform only light duties around thefurnaces.Potesta joined the Union on July 6, 1937, attended meetings,and signed up several employees.Shortly after he joined the Union,so Potesta testified, Myers asked him what he thought of the C. I. O.and if he had joined; Casseclay, the personnel director, once askedhim if he had attended r union meeting.The respondent recalled Potesta in April 1938 and he worked as alawn tender until June, when operations were reduced to a three-furnace basis.He. was offered work in May 1939, when businessincreased, but he refused to return.We find that the respondent did not discriminate against SamPotesta by laying him off on October 27, 1937.William Booth entered the employ of the respondent as an elec-trician's helper on April 14, 1936.He was laid off in June of the 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame year, but was rehired July 7, 1936.On July 16, 1937, he waspromoted to the job of meter repair man, which position he held untilhe was laid off on October 27, 1937. Booth joined the Union onJuly 19, 1937, and served as a member of the organizing committee.A_few days before he was laid off Booth had a conversation withReiser, the head of the department.Reiser asked if Booth was not"kind of down on" the company.Booth replied that lie was not, thathe liked to work for the respondent, and then asked if Reiser wasreferring to his having joined the Union.Reiser "didn't answer mestraight out," but countered by asking if Booth thought he had donethe right thing by joining.Booth said he felt that he had, andReiser then asked if he had thought very much about the matter andhad read any literature about the different unions, and expressed theopinion that Booth had made a mistake by joining the C. I. O.Atthe end of the discussion Booth remarked, "I suppose this will proba-bly cost me my job before it is over with, my joining up with theC. I. 0."Reiser answered, "I do riot know whether it will or not."Reiser did not testify.Clarence Dicken, Booth's foreman, told him,on the last -day he worked, that he was being laid off pursuant toReiser's orders, that he (Dicken) did not know the reason "unless theywere trying to cut the budget," and that there was "plenty of work"for Booth.Foreman Dicken testified that when furnace #2 shut down onOctober 16, Reiser instructed him to reduce his force by two men inorder lo come within the budgetary requirements for a four-furnaceoperation.Accordingly,Dicken selected Booth and another em-ployee, Edgar Rymer, on the ground that both of them were extramen in the electrical division.Dicken and one Helmick, an old andexperienced employee, took over the meter work theretofore done byBooth.Rymer, who was not a member of the Union, was rehiredNovember 17, 1937, and worked until June 1938.Dicken explainedthat Rymer was better fitted than Booth for the job of overhaulingmotors, which work Rymer did during this period.Although Reiser's statements to Booth raise a suspicion that he waslaid off because of his union membership and activity, upon all theevidence we are not satisfied that the respondent discriminated againsthim.In view of the curtailment in operations in October, it seemsclear that the respondent was justified in laying off some employees inthe electrical division of the maintenance department.Under thecircumstances, Booth and Rymer were the logical selections for lay-off since they were the most recent additions to the electrical divisionand were less experienced than the regular electricians.Moreover,the testimony of Foreman Dicken is clear that he selected Booth, andthat all Reiser did in connection with the lay-off was to order thatthe force be reduced and to approve Dicken's action. OWENS-ILLINOIS GLASS COMPANY139We find thatthe evidence does not 'establish that the respondentdiscriminatorily laid offWilliamBooth on October 27, 1937..7.Francis M. DaughertyFrancis M. Daughertyworked at various jobs during his periodsof employment by the respondent, beginning in 1918 or 1919.Hislast period of continuous employment began in April 1933, as aware handler in the shipping and storing department. In March1935 he was given a double classification of ware handler and extratractor driver, and drove a tractor part of the time, for which hereceived about 4 cents more per' hour.Daugherty joined the Union on July 6, 1937, and took a leadingpart in union activities.He was elected treasurer of Local No. 55on July 19, 1937, and in December 1938 became its president.As wehave found above, Buj chett, superintendent of the department, spoketoDaugherty about the Union- shortly after he joined and at thedepartmental meeting on July 13 referred to Daugherty as the onlyman in the group who knew why he had joined the Union. InAugust Foreman Garlow, then acting superintendent, told Daugh-erty that there were "hundreds of ways" of getting rid of a manwithout it appearing that the reason was union membership andactivity, and at a shift meeting Garlow told the employees that sinceDaugherty was so strongly in favor of a union he, Garlow, wouldarrange to transfer him to a department where there was a union.It is clear that Daugherty was outspoken in behalf of the Unionand that the respondent's supervisory officials were well aware ofhis activity.The amended complaint alleged that Daugherty was discrimina-torily demoted on October 25, 1937, and thereafter refused rein-statement to his former position.The Trial Examiner found thatthe evidence failed to sustain this allegation; the Union has ex-cepted to the finding.As stated above, Daugherty was made an extra tractor driver in1935.At that time there were four regular tractor drivers in thestoring division, Homer Haney, Howard Jarvis, William Saurborn,and J. L. Wilson.On April 1, 1936, Daugherty, Thurman Phillips,and Parker Payne were classified as full-time tractor drivers, andon May 15 Frank Garlow was given the same classification. Therewere then eight tractor drivers in all, and all of them had the sameclassification and received the same pay. In October 1937 the plantwent down to a four-furnace operation and, as we have found above,nearly 300 employees were laid off during that month.There thenremained work for only one full-time tractor driver and one part-time driver on each shift.As a result, Daugherty, Garlow, Payne, 140DECISIONSOF NATIONALLABOR RELATIONS BOARDand Phillips were given a double classification on October 26 oftractor driver and ware handler.Thereafter, these four employeesworked as tractor drivers and were paid as such only when the fourregular drivers, Haney, Jarvis, Saurborn, and Wilson, were absent orwhen business warranted.Daugherty received pay for more hoursas a tractor driver than Payne or Phillips and would,have exceededthe hours put in by Garlow but for the fact that Saurborn, onwhose shift Garlo-v worked, was off due to an injury for 2 months.Daugherty claimsthat he was entitledto remain as a regular full-time driver and that he should not have been reclassified on Octo-ber 26.The basis of Daugherty's claim is that when there were two tractordrivers on each shift one was "in charge" and that in October 1937he was "in charge" of the shift on which lie and Jarvis worked.Daugherty testified he first worked with Haney but that Burchettthen put him "in charge" of the shift with Jarvis because Jarvis"was always low on his bonus, and he could not get along with themen."For about 2 months Daugherty worked with Jarvis, givingorders to the men unloading the tractor trailers as well as Jarvis.Daugherty then worked for about 2 months as night foreman, with-out increase in pay, while the regular foreman was on his vacation.Thereafter he returned to driving tractor with Haney, but was laterput "in charge" of the Jarvis shift again and remained in thatcapacity until October 26.The respondent contends that Daugherty was not placed "in charge"of the Jarvis shift.The service records show that Daugherty and-Tarvis had the same job classification and were paid the same rateper hour.Superintendent Burchett testified that when there weretwo tractor drivers on a shift they had equal authority.He ex-plained that Daugherty had been put with Jarvis in, an effort toincrease the bomis on that shift because he felt that Daugherty wouldwork better with Jarvis than Phillips, who "was sort of a timid guy."While it seems likely that the four men who had been regulartractor drivers prior to the spring of 1936 were regarded as havingmore authority than the four who were made tractor drivers at thattime, the evidence does not establish that either of the two drivershad greater authority or responsibility.Had such been the situation,itwould seem that there would have been some difference in jobclassification and pay.The assignment of Daugherty to work withJarvis was no more than an effort to increase the efficiency of theshift as a whole and, since their authority was the same, did notconstitute a promotion" of Daugherty over Jarvis.When Foreman Swick notified Daugherty on October 25 that hewas being given the double classification and that Jarvis would con- OWENS-ILLINOIS GLASS COMPANY141tinue as full-time tractor driver, Swick gave as the reason that Jarvis'longer service entitled him to the job.Jarvis had worked for therespondent longer than Daugherty and had become a tractor driverbefore Daugherty.Daugherty contends, however, that if senioritywas the criterion used to justify his reclassification, then he shouldhave been given a job driving tractor in the decorating departmentsince he.had longer service than the four who were doing that work.The evidence is clear, however, that when the four men drivingtractors in the decorating department were given those jobs the under-standing was that the same men would be kept since their duties in thatdepartment were considerably different than in the shipping and stor-ing department.Upon all the evidence, we agree with the Trial Examiner and findthat the reclassification of Daugherty on October 26, 1937, was nota demotion and was not discriminatory.The amended complaint further alleged that the respondent laidoff Daugherty on June 6, 1938, for a period of about 7 days, becauseof his union membership and activity.The Trial Examiner foundthat the evidence failed to establish discrimination.The Union didnot except to this finding.We have reviewed the evidence' and findthat the respondent did not discriminate against Daugherty by layinghim off on June 6, 1938.The amended complaint also alleged that the respondent laid offDaugherty on or about September 15, 1938,59 and thereafter refused toreemploy him, because of his union membership and activity. In Sep-tember 1938 the number of employees in the shipping and storing de-partment decreased from 60 to 24. The only tractor drivers not laidoff at that time were Haney, Jarvis, and Wilson, who had been tractordrivers before Daugherty, and Frank Garlow, who had worked for therespondent about 9 years longer than Daugherty.Of the employeeslaid off, 11 had worked for the respondent longer than Daugherty, andnone was retained who had shorter service than he. In November 1938six employees who had been laid off at the same time as Daugherty wererehired ; all of them had longer service than he. Fifteen more wererehired in March 1939, and of these only three had more service thanDaugherty; in April 1939 nine of the laid-off employees were rehired,and all but one had shorter service than Daugherty.Jay Garlow, in charge of the shipping and storing department in1938, testified that he consulted with Plant Manager Beishline as towhether Daugherty should be included in the lay-off and that Beishline"agreed with me that he would be in the furlough." Beishline testi-fied that he considered Daugherty's case "throughout the summer anduntil he was laid off in 1938," and, after discussing the matter with the61The evidence shows that the correct date is September 21 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel director and Garlow, decided that Daugherty was properlyincluded in the group to be laid off in September 1938.Accordingto Beishline, Daugherty "had become so embittered and so antagonistictoward this company and all its representatives" that he was no longera satisfactory employee. In support of this conclusion, Beishline statedthat on one occasion Daugherty had told Foreman Swick that he,Swick, was "dirty" and that "the whole God-damned company wasdirty."Moreover, Daugherty consistently refused to attend the weeklyshift meetings.Beishline testified that he now considers Daugherty'semployment terminated.The occasion when Daugherty allegedly made the statement thatSwick and the respondent were "dirty" was diring the first hearing inthis cause.The circumstances, according to^the testimony of Daugh-erty, were as follows : Daugherty had received a subpoena to testifyat the hearing and asked Swick if he could lay off for that purpose.Swick replied, "I don't know whether I can let you off or not," where-upon Daugherty produced the subpena and said, "I will have to beoff, and I am going to be off." Swick then.stated that Daugherty was``getting into something."Daugherty said he thought not, that he hadbeen "discriminated on" and proposed "to see it through." 60Daugh-erty denied that he told Swick that he and the company were "dirty."The shift meetings which Daugherty refused to attend, related todepartmental operations; Beishline stated that the matters discussedat these meetings consisted "of the previous week's safety inspection,good housekeeping inspection, the previous week's complete report, theprevious week's efficiency report, and the other items particularly im-portant to the operation at that time."Attendance at the meetings,which started before work time and for which employees were not paid,was voluntary.Daugherty, so Beishline testified, "took a sort ofsneering attitude" toward the meetings and if they extended into worktime Daugherty "stubbornly sat down and just wouldn't go in, becausehe wanted to show his disrespect to the foreman and everyone in-volved."Daugherty "was the only man in the entire department whoconsistently stayed away from" the meetings.We think that Daugherty was discharged, not laid off, in September1938.Beishline testified that after investigating Daugherty's case -before the "lay off," "it was my opinion, and still is, [that] he couldn'twork in our factory"; and that he did not investigate Daugherty'scase or give any further thought to it after September 1938.Beishlinefurther testified that, "unless Mr. Daugherty would be an entirelydifferent employee than he was when he left the factory . . . heshould never be rehired."Had the termination in September 193881 At the first hearing the only charge with respect to Daugherty was the alleged_dis-,criminatory demotion on October 25, 1937 OWENS-ILLINOIS GLASS COMPANY143been only a furlough, it would seem that Daugherty would have beenrehired in the spring of 1939 or that the respondent would have givensome reason for not rehiring him.61-We find that the respondent dis-charged Daugherty on September 21, 1938.The question remainswhether the discharge was discriminatory.The reasons assigned by the respondent for terminating Daugherty'semployment, we are convinced, are not the true reasons.Daugherty'salleged characterization of Swick and the respondent as "dirty," ifmade, was no more than an inelegant statement of a'belief that therespondent and its supervisors had engaged in discriminatory conduct.Moreover, the circumstances surrounding the incident plainly showthat Swick was not above badgering Daugherty about,\pressing his-harge of discrimination; he first met Daugherty's request for time offwith the statement "I don't know whether I can let you off or not" andthen when Daugherty produced the subpoena Swick indicated his dis-approval by saying Daugherty was "getting into something."Daugherty's failure to attend shift meetings and his "sneering atti-tude" toward them, the respondent contends, are indicative of an un-cooperative and' spiteful attitude toward the departmental manage-ment.Daugherty did not violate any rules by absenting himselffrom the meetings, since attendance was voluntary.Nor, does it ap=pear that his work suffered by reason of not participating in the meet-ings.Doubtless if the matters discussed in the meetings had been ofparticular significance to the functioning of the department, the re-spondent would have made attendance compulsory.While we do notcondone Daugherty's conduct, it does not appear that Beishline orany of the supervisors in the department undertook to persuadeDaugherty that he should conduct himself otherwise.On the con-trary, Beishline did not talk to Daugherty when he made his investiga-tion; he acted wholly upon his limited observation of Daugherty andthe reports given him.Had the respondent been genuinely interestedin correcting a situation disruptive of discipline and morale in thedepartment, it would seem obvious that some effort would have beenmade to get Daugherty's side of, the story before taking any action.But instead of adopting such a course of conduct, Beishline decided toterminate Daugherty's employment when the general lay-off occurredby including him therein with the intention of not rehiring him there-after, and thereby eliminate an employee who for more than a' yearhad persisted in espousing the union cause despite the expressed dis-approval of his superiors.We find that the respondent discharged Francis M. Daughertyon September 21, 1938, and thereafter refused to employ him, becausee'Of those laid off with Daugherty only two had not been rehired by April 1939. Spe-cific reasons for not rehiring them were entered on their service records under date ofApril 19, 1939No such entry appears on Daugherty's record, 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his union membership and activity, and that the respondentthereby discriminated with respect to his hire and tenure of em-ployment to discourage membership in a labor organization; andthat the respondent thereby interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 ofthe Act.At the time of his discharge, Daugherty had the following fourjob classifications: tractor driver and gang leader, at 66 cents perhour; ware handler and bulk loader, each at 61 cents; and loader, at58 cents.Since his discharge he has earned $6.50 for 1 day's workfor the Baltimore & Ohio Railroad.8.James Shaffer, Harry E. Stuttler, and Porter TaylorJames Shafferworked in the shipping and storing department asa ware handler during the spring and summer of 1933 and 1934.Hewas rehired in February or March 1935 and worked in the mainte-nance department until the spring of 1937, when he was assigned todriving a tractor in the decorating department. Shaffer and theother three tractor drivers in the decorating department remainedtinder the supervision of Burchett, superintendent of the shippingand storing department.Shaffer joined the Union on July 7, 1937, talked about the Unionin the decorating department, and solicited a number of member-ships.He testified that about July 10, as Burchett was talking tothe shift, Burchett called him over and warned him "if you don'tkeep your damn mouth shut-in the decorating department about theC. I. O. you are not going to have no job." Burchett denied havingmade this statement. In view of Burchett's expressed hostility tothe Union, we find, as did the Trial Examiner, that Burchett madethe foregoing statement to Shaffer.When Shaffer came to work on the evening of July 13 he wastold by Wilson, a tractor driver and gang leader in the shipping andstoring department, that pursuant to orders left by Burchett, hewas not to drive tractor that night but should do other work andto report to Burchett the next morning.On the morning of July 14Shaffer reported to Burchett, who discharged him on the groundthat he had been driving recklessly in the decorating department.ing in the decorating department, which was in a very crowded con-dition.E.W. Ball, who no longer works for the respondent butwas a shift foreman in the decorating department at the time ofShaffer's discharge, testified that Shaffer drove too fast, knockedware from serving trays, and depended too much on his whistle and OWENS-ILLINOISGLASS COMPANY145brakes in view of the conditions in the department.Ball had re-ceived a number of complaints from employees regarding Shaffer'srecklessness.Several employees confirmed Ball's testimony andagreed that Shaffer was not as careful as the other drivers. Swick,a foreman in the storing, division who had supervision over Shaffer,and Superintendent Burchett testified that they had warned Shaf-fer on several occasions that he should be more careful.When thefour men were assigned as drivers, they were informed by Burchett-that they would not be classified as such, with the corresponding in-crease in pay, until they had "made good." Lester Poling andHoward Garlow were given the classification and raise on June 1,1937, and Camden Shaffer was not so classified until August 16.According to Burchett, neither Camden Shaffer nor James Shafferhad satisfied him as to their qualifications up-to the time Shafferwas discharged.Although Shaffer testified that he had never beenwarned about driving recklessly, the Trial Examiner did not credithis testimony in this respect.We find that Shaffer had been warnedand that his driving in the decorating department was less satisfac-tory than that of the other tractor drivers.It is the respondent's contention that the immediate cause forShaffer's discharge was his act of driving rapidly near three girlswho were facing a bulletin board, blowing his whistle loudly when hestopped within a few feet of them, and scaring them.Ball, the shiftforeman in the decorating department, saw this incident.He wrote anote to Burchett, the "sum and substance" of which was that Shafferwas unsatisfactory and that he wanted Burchett to furnish anothertractor driver.62Whether the incident of Shaffer's frightening thegirls was mentioned in this note is not clear from Ball's testimony.Burchett testified that when he received the note he investigated thematter and, since it was then too late to stop Shaffer from coming towork, he left orders that Shaffer was not to work in the decoratingdepartment that night.The following morning he discharged Shaf-fer, and told him "that it was for driving recklessly and trying to scarethese girls."There is a conflict in the evidence as to whether Ball mentionedShaffer's union activity in the note to Burchett.Daugherty, whowas then working as a tractor driver and gang leader under Burchett,testified that about July 17 Burchett showed him the note from Ballrelating to Shaffer.:According to Daugherty, the note stated thatShaffer had been engaged in "',.in awful lot of talking" in the deco-rating department, but that Ball had not seen Shaffer "pull out anycards to get signed up."Burchett expressed the fear to Daugherty°2Ballwrote the note, rather than complain orally, because Burchett was not at the plantduring the night.hours Ball and Shaffer were then working 146DECISIONS OF NATIONAL LABOR RELATION'S BOARDthat "the Union is going to bhime ine for dischargilig" Shaffer. 63 andstated that if he had not done so, Ball would have.reported to Denels-beck, the plant manager, that Shaffer, one of Burchett's men, wasorganizing in the decorating department.Burchett asked Daugh-erty's opinion; Daugherty said that he "didn't think the law wouldprotect" Shaffer if Shaffer had been talking and signing employeeson company time.Ball, the author of the note, was a hesitant witness on the questionof whether he mentioned Shaffer's union activity in the note. , Ondirect examination he testified that he did not say anything aboutShaffer's union activity, although he "had seen him talk to a personoccasionally."On cross-examination Ball stated that he could notrecall; upon being pressed further, he testified, "I wouldn't be ableto say anything either way on that, . . . I don't remember, and Idon't think there was" anything in the note' about Shaffer's activity.,On redirect Ball testified that "to the best of my knowledge" he hadnot mentioned the signing of cards and that "not to my knowledge"had he observed Shaffer solicitin" union membership.Burchett tes-tified that the note contained nothing about the union activity ofShaffer.He was not questioned about the conversation with Daugh-erty relating to Shaffer, which we have set out above. It is singularthat Ball, who wrote the note, could recall readily that it referred toShaffer's reckless driving but could not recall whether it also referredto his union activity.We find that Ball's note to Burchett referredto Shaffer's union activity in the decorating -department.About August 6 Shaffer discussed his discharge with Denelsbeck;the plant manager, and Casseday, the personnel director.Denels-beck promised to investigate the matter, and said that Burchettmay have been hasty.Denelsbeck said that some warehouse spacewas needed and he hoped to be able to use Shaffer in connectionwith the building operations.Later, in August, Shaffer saw Casse-day, who offered to get hint reinstated if he would attend unionmeetings, keep Casseday informed, and find' out how many unioncards Folio had.Shaffer refused to engage in such activity.Atthe first hearing Casseday told Shaffer that it would be futile forhim to testify because the respondent had many witnesses who wouldtestify that he was reckless, "whether you was or not."Cassedaysuggested that if Shaffer would not take the stand. "my propositionstill holds about your job."Although Casseday testified on severalmatters, he was not questioned about the foregoing statements; wehave found above that he made them.a, Shaffer promptly reported his discharge to Armando Folio, a union official.Folio hada telephone conversation with Denelsbeck about the matter about July 14, after Shaffer hadreported his discharge OWENS-ILLINOIS- GLASS COMPANY147Although we have found that Shaffer was less satisfactory. thanthe other tractor drivers in the decorating department, we do notbelieve that that fact explains his discharge.The fact that a fewdays before, his discharge Burchett warned bull that he would losehis job if,he (lid not keep his "damn mouth shut in the decoratingdepartment about the C. I. 0."; the fact that, immediately after re-ceiving a note from Ball, shift foreman in the decorating depart-ment, about Shaffer's union activity, Burchett discharged Shaffer;Denelsbeck's adhnission that Burchett's action was probably "hasty";and the efforts of Casseday to induce Shaffer to become an informer,on the Union in return for a job, convince us that the respondentdischarged Shaffer because of his union membership and activity.We find that the respondent discharged James Shaffer on July 14,1937, because of his union membership and activity, and that therespondent thereby discriminated with regard to his hire and tenureof employment to discourage membership in a labor organization ;and that the respondent thereby interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section7of the Act.Shaffer was rehired April 19, 1939, and was working at the timeof the hearing, as a ware handler and part-time tractor driver in theshipping and storing department.Between the date of his dis-charge and the date he was rehired, he earned about, $566.The Trial Examiner found thatHarry E. StuttlerandPorter L.Taylorhad not been discriminatorily discharged by the respondent,as alleged in the amended complaint.The Union has excepted tothese findings.Stuttler's last steady employment with the respondent began inApril 1932, as a selector and lehr attendant in the packing depart-ment.He joined the Union at the July 6, 1937, meeting.His super-intendent, Brand, had knowledge of his membership and shortly afterStuttler joined, Brand disparaged unions in a talk with Stuttler, aswe have found above.The reason assigned for Stuttler's discharge is that his wages wereattached by one of his creditors.Stuttler had had a judgment en-tered against him in May 1937.Through the intervention of Casse-day, to whorl Stuttler was sent by Brand, the creditor, who wasthreatening repeated attachments, agreed to accept payments of $5per month on the debt. Stuttler made the payments in May andJune, but failed to make the paypnent clue the last pay day in JulyHe did not notify the creditor or the respondent of his default.Thecreditor, on July 29, caused a writ of attachment to issue, which wasserved on the respondent on August 1.Casseday told Brand of theattachment, and on August 4, 1937, Brand discharged Stuttler. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the respondent has no definite rule regarding attachments,and a number of employees whose wages were attached have notbeen discharged for that reason, it is clear that those cases differedfrom that of Stuttler.Casseday had gone to considerable troubleto induce the creditor, who had demanded $20 each month, to acceptmonthly payments of $5.Moreover, the creditor was especially in-sistent, threatening to attach Stuttler's pay every month until thedebt was paid. 64Under these circumstances, we conclude that therespondent did not discharge Harry E. Stuttler on August 4, 1937,because of his union membership and activity.Taylor had been working as night shipping clerk in the centralmold shop for several months prior to his discharge on September 21,1937.He joined the Union in July 1937 and testified that he solicitedemployees in the mold shop, members of the American Flint GlassWorkers Union, to join the Union.Practically all of the employeesnamed by him testified that he had not solicited them; the TrialExaminer credited their testimony.The respondent contends that Taylor was discharged for makingthree serious mistakes in shipping equipment, the last mistake hav-ing been made on September 20, the last day Taylor worked. Thefirstmistake in August, consisted of his mixing mold equipmentdestined for the Huntington and Terre Haute plants, which causedconsiderable delay and confusion.Later in August, he shipped someequipment to Bridgeton, New Jersey, contrary to a hold order.When the equipment was ordered shipped to the Charleston plant,itwas discovered to be missing. Inquiries were sent to all the fac-tories and it was not until a few days before Taylor's discharge, aftera delay of nearly a month, that the order was found.The respon-sibility of Taylor for these mistakes was conclusively established byshipping documents and other evidence, which he did not undertaketo refute.On September 20 Taylor had been instructed to com-plete packing an order destined for Gas City, Indiana.He failedto do so, and sent only that part of the order which had been packedby the day shipping clerk.Taylor did not attempt to justify orexplain his mistake in any way when McKelvey, the head scheduleclerk, called him to the shop on September 21 after discovering theerror.It is clear, and we find, that Porter L. Taylor was discharged onSeptember 21, 1937, for inefficiency and not because of his unionmembership or activity.64Wages attached may be released if the debtor has less than a specified amount of pi op-erty,by a process known as"scheduling"This procedure applies only to the attachmentfiled,and must be repeated to prevent any subsequent attachments OWENS-ILLINOIS GLASS COMPANY149IV. TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities ' of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYSince we have found that the respondent has engaged in certainunfair labor practices, we shall order that it cease and desist there-from.In order to effectuate the policies of the Act, and as a meansof removing and avoiding the consequences of the respondent's un-fair labor practices, it is essential that the respondent be directedto take certain affirmative action, more particularly described below.We have found that the respondent discriminated with regardto the hire and tenure of employment of Lena Anselene, Edith Gal-lion, Flossie Stemple, June Tennant, Nick Balseto, Lester Henderson,Aitthony Laratta, Lester Glenn Lewis, Joseph Schnell, Francis M.Daugherty, and James Shaffer.We shall order the respondent tooffer to Anselene, Gallion, Balseto, and Daugherty immediate andfull reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority and other rights andprivileges, and to make them whole for any loss of pay they havesuffered by reason of the discrimination against them by paymentto each of them of a sum of money equal to the amount which heor she normally would have earned as wages from the date of thediscrimination to the date of the offer of reinstatement, less his orher net earnings e5, during said period.Having found that Stem-ple,Tennant,Henderson,Laratta,Lewis, Schnell, and Shafferwere later reemployed by the respondent, we shall not order that theybe reinstated; G6 we shall, however, order that they be made whole forany loss of pay suffered by reason of the discrimination against themby payment to each of them of a sum of money equal to the amount85By "net earnings" is meant earnings less expenses, such as for transportation, room,and board,incurred by an employeein connectionwith obtainingwork and working else-where than for the respondent,which wouldnot have beenincurredbut for theunlawfuldiscrimination against him:and the consequent necessity of his seeking employment else-whereSeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joinersof America,Lumber andSawmill WorkersUnion, Local 2590,8 N. L R. B. 440.Monies received for work performedupon Federal, State, county,municipal,or other work-relief projects are not considered as earnings,but, as provided below in the Order, shall bededucted from the sumdue the employee,and the amount thereof shall be paid over to theappropriatefiscal agencyof the Federal, State, county,municipal,or other government orgovernmentswhich supplied thefunds for said work-relief projects."As we have found above, the discharges of Stemple and Lewis, after they were reem-ployed,are notin issue.283036-42-vol 25-11 150DECISIONS OF NATIONAL LABOR RELATIONS, BOARDwhich he or she would have earned as wages from the date of thediscrimination to the date of the reinstatement, less his or her netearnings 67 during said period.We have also found that the respondent has not discriminated withregard to the hire and tenure of employment of Eileen Brown, RoyDavis, Roger Anselene, Joseph Church, Frank Church, Floyd Kerns,Rufus Neel, Louis Ribel, Pauline Conrad, Lucretia Gwynn, AnnaSheets, Nellie Van Gilder, Edward Martin, Wilbur Deskins, WilliamBooth, Sam Potesta, William Linn, Harry E. Stuttler, and PorterL. Taylor.We shall order that the amended complaint be dismissedin so far as it alleges that the respondent has engaged in unfairlabor practices, within the meaning of Section 8 (3) of the Act asto the said individuals.We have further found that the respondent has not discriminatedwith regard to the hire and tenure of employment of AnthonyLaratta by laying him off on November 20, 1937, and of Francis M.Daugherty by reclassifying him on October 26, 1937, and by layinghim off on June 6, 1938. The amended complaint will, therefore,be dismissed in so far as it alleges that the foregoing acts of therespondent constitute unfair labor practices, within the meaningof Section 8 (3) of the Act.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Federation of Flat Glass Workers of America, Local No. 55 there-.of, and Congress of Industrial Organizations are labor organiza-tions, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Lena Anselene, Edith Gallion, Flossie Stemple, June Ten-nant,Nick Balseto, Lester Henderson, Anthony Laratta, LesterGlenn Lewis, Joseph Schnell, Francis M. Daugherty, and JamesShaffer, thereby discouraging membership in Federation of FlatGlassWorkers of America, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8(3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.'17See footnote 65,supra. OWENS-ILLINOIS GLASS COMPANY1515.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act, with regard to Eileen Brown,Roy Davis, Roger Anselene, Joseph Church, Frank Church, FloydKerns, Rufus Neel, Louis Ribel, Pauline Conrad, Lucretia Gwynn,Anna Sheets, Nellie Van Gilder, Edward Martin, Wilbur Deskins,William Booth, Sam Potesta, William Linn, Harry E. Stuttler, andPorter L. Taylor; Anthony Laratta, by laying him off on November20, 1937; and Francis'M. Daugherty, by reclassifying him on October26, 1937, and laying him off on June 6, 1938.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respon-dent,Owens-Illinois Glass Company, its officers, agents, successors,,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Federation of Flat Glass Workersof America, or any other labor organization of its employees, by dis-criminating in regard to their hire and tenure of employment or anyterms or conditions of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Len Anselene, Edith Gallion, Nick Balseto, and FrancisM. Daugherty immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority andother rights and privileges ;(b)Make whole Lena Anselene, Edith Gallion, Flossie Stemple,June Tennant, Nick Balseto, Lester Henderson, Anthony Laratta,Lester Glenn Lewis, Joseph Schnell, Francis M. Daugherty, and JamesShaffer for any loss of pay they may have suffered by reason of therespondent's discrimination in regard to their hire and tenure of em-ployment, by payment to Lena Anselene, Edith Gallion, Nick Balseto,and Francis M. Daugherty of a sum of money equal to that which eachwould normally have earned as wages from the respective date of dis-crimination to the date of the offer of reinstatement; by payment toFlossie Stemple, June Tennant, Lester Henderson, Lester Glenn Lewis,Joseph Schnell, and James Shaffer of a sum of money equal to that 152DECISIONS OF NATIONAL LABOR RELATIONS, BOARDwhich each would normally have earned as wages from the respectivedate of discrimination to the date of reinstatement; by payment toAnthony Laratta of a sum of money equal to that which he wouldnormally have earned as wages as a bricklayer from September 17 to20,1937; less their respective net earnings 68 during said period; deduct-however from the amount otherwise due to each of the said em-ployees, monies received by said employee during said period for workperformed upon Federal, State, county, municipal, or other work-relief projects, and pay over the amount, so deducted, to the appropriatefiscal agency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for said work-reliefprojects;(c)Post immediately in conspicuous places at its Fairmont, WestVirginia, plant and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stating :(1) that the respondent will not engage in the conduct from which it isordered to cease and desist in paragraphs 1 (a) and (b) of this Order;(2) that the respondent will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order; and (3) that the respondent'semployees are free to become or remain members of Federation ofFlat Glass Workers of America and the respondent will not discrimi-nate against any employee because of membership or activity in thatorganization ;(d)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this Order what steps it hastaken to comply herewith.AND IT IS FURTHER ORDERED that the amended complaint, in so faras it alleges that the respondent discriminated in regard to the hire andtenure of employment of Eileen Brown, Roy Davis, Roger Anselene,Joseph Church, Frank Church, Floyd Kerns, Rufus Neel, Louis Ribel,Pauline Conrad, Lucretia Gwynn, Anna Sheets, Nellie Van Gilder,Edward Martin, Wilbur Deskins, William Booth, Sam Potesta, Wil-liam Linn, Harry E. Stuttler, and Porter L. Taylor; Anthony Laratta,by laying him off on November 20, 1937; and Francis M. Daugherty,by reclassifying him on October 26, 1937, and laying him off on June 6,1938, be, and the same hereby is, dismissed.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Order.° See footnote 65,supra.